





UNITED STATES

SECURITIES AND EXCHANGE COMMISSION

Washington, D.C. 20549




FORM 10-K

_________________




(Mark One)

 

 

 

 

 

 

þ

 

Annual Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934




For the fiscal year ended Period Ended January 31, 2011

or

 

 

 

 

 

 

o

 

Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934




For the Transition Period from                      to                      




Commission File Number  0-17386




FISCHER-WATT GOLD COMPANY, INC.

(Exact name of registrant as specified in its charter)




 

 

 

 

 

 

Nevada

 

88-0227654

(State or Other Jurisdiction of

 

(I.R.S. Employer Identification No.)

Incorporation or Organization)

 

 




 

2582 Taft Court

Lakewood, Colorado  80215

(Address of principal executive offices and zip code)




Registrant’s telephone number, including area code: (303) 232-0292




Indicate by check mark if the registrant is a well-known seasoned issuer, as
defined in rule 405 of Securities Act. Yes o No þ




Indicate by check mark if the registrant is not required to file reports
pursuant to Section 13 or Section 15(d) of the Act.  Yes o No þ




Indicate by check mark whether the registrant  (1) has filed all reports
required to be filed by Section 13 or 15(d) of the Securities Exchange Act of
1934 during the preceding 12 months (or for such shorter period that the
registrant was required to file such reports), and (2) has been subject to such
filing requirements for the past 90 days.

Yes þ No o




1

                                              




















Indicate by check mark whether the registrant has submitted electronically and
posted on its corporate website, if any, every Interactive Data File required to
be submitted and posted  pursuant to Rule 405 of Regulation S-T (§ 232.405 of
this chapter) during the preceding 12 months (or for such shorter period that
the registrant was required to submit and post such files). Yes þ No o

 

Indicate by check mark if disclosure of delinquent filers pursuant to Item 405
of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will
not be contained, to the best of registrant’s knowledge, in definitive proxy or
information statements incorporated by reference in Part III of this Form 10-K
or any amendment to this Form 10-K. Yes þ No o

 

Indicate by check mark whether the registrant is a large accelerated filer, an
accelerated filer, a non-accelerated filer, or a smaller reporting company. See
the definitions of “large accelerated filer,” “accelerated filer” and “smaller
reporting company” in Rule 12b-2 of the Exchange Act.




 

 

 

 

 

 

Large accelerated filer  ¨

  

Accelerated filer  ¨

 

 

 

Non-accelerated filer  ¨

(Do not check if smaller reporting company)

  

Smaller reporting company  x

Indicate by check mark whether the registrant is a shell company (as defined in
Rule 12b-2 of the Exchange Act).    Yes  ¨    No  þ




The aggregate market value of the voting and non-voting common equity held by
non-affiliates of the registrant as of January 31, 2011, based upon the closing
price of the common stock as reported by OTCBB on such date was approximately
$2,565,000.  The total number of shares of Common Stock issued and outstanding
as of April 25, 2011 was 79,938,305.







2

                                              




 

TABLE OF CONTENTS




 

 

 

Item 1:

Business ………………………………………………………………………….

   5

Item 1A:

Risk Factors……………………………………………………………………...

 11

Item 1B:

Unresolved Staff Comments……………………………………………………..

 11

Item 2:

Properties………………………………………………………………………….

 11

Item 3:

Legal Proceedings………..………………………………...……………............

 22

Item 4:

(Removed and Reserved)………………………………………………………..

 22

 

 

 

PART II

 

 

Item 5:

Market for Registrant's Common Equity, Related Stockholder Matters

 

 

  and Issuer Purchases of Equity
Securities...........................................................

 22

Item 6:

Selected Financial Data………………………………………………….………

 23

Item 7:

Management’s Discussion and Analysis of Financial Condition and

 

 

  Results of Operations….…….…………………………………………………

 23

Item 7A:

Quantitative and Qualitative Disclosures About Market Risk….……..………..

 25

Item 8:

Financial Statements and Supplementary
Data....................................................

 25

Item 9:

Changes in and Disagreements with Accountants on Accounting

 

 

  and Financial Disclosure….……………………………………………............

 45

Item 9A:

Controls and Procedures……….…………………………………………..........

 45

Item 9B:

Other Information……………….……………………………………………….

 45

 

 

 

PART III

 

 

Item 10:

Directors, Executive Officers and Corporate Governance………………….......

 46

Item 11:

Executive
Compensation......................................................................................

 48

Item 12:

Security Ownership of Certain Beneficial Owners and Management

 

 

  and Related Stockholder Matters………………………………………………

 49

Item 13:

Certain Relationships and Related Transactions, and Director

  Independence….……………………………………………………………….

 51

Item 14:

Principal Accounting Fees and Services…………….……………………….…....

 52

 

 

 

PART IV

 

 

Item 15:

Exhibits, Financial Statement Schedules…………………………………….…......

 54

Signatures

…………………………………………………….……………………….........

 56







3

                                              




 




EXCHANGE RATES




Except as otherwise indicated, all dollar amounts described in this Form 10-K
Annual Report are expressed in United States dollars ($US).




CONVERSION TABLE




For ease of reference, the following conversion factors are provided:




 

 

1 mile = 1.6093 kilometers

1 metric tonne = 2,204.6 pounds

1 foot = 0.305 meters

1 ounce (troy) = 31.1035 grams

1 acre = 0.4047 hectare

1 imperial gallon = 4.5546 liters

1 long ton = 2,240 pounds

1 imperial gallon = 1.2010 U.S. gallons







FORWARD LOOKING STATEMENTS




The Company desires to take advantage of the "safe harbor" provisions contained
in Section 27A of the Securities Act of 1933, as amended (the "1933 Act"), and
Section 21E of the Securities Exchange Act of 1934, as amended (the "1934 Act"),
and is including this statement herein in order to do so:




From time to time, the Company's management or persons acting on the Company's
behalf may wish to make, either orally or in writing, forward-looking statements
(that may come within the meaning of Section 27A of the 1933 Act and Section 21E
of the 1934 Act), to inform existing and potential security holders regarding
various matters including, without limitation, projections regarding financial
matters, timing regarding transfer of licenses and receipts of government
approvals, effects of regulation and completion of work programs. Such
forward-looking statements are generally accompanied by words such as
"estimate," "project," "predict," "believes," "expect," "anticipate," "goal" or
other words that convey the uncertainty of future events or outcomes.
Forward-looking statements by their nature are subject to certain risks,
uncertainties and assumptions and will be influenced by various factors. Should
one or more of these forecasts or underlying assumptions prove incorrect, actual
results could vary materially. Specific factors that might cause such
differences include factors described and discussed in Risk Factors in Item 1A
below.







4

                                              





 




PART I




Item 1.   Business.




Introduction




Fischer-Watt Gold Company, Inc. (collectively with its subsidiaries,
"Fischer-Watt", "FWG" or the "Company"), was formed under the laws of the State
of Nevada in 1986. Fischer-Watt's primary business is mining and mineral
exploration, and to that end to own, acquire, improve, sell, lease, convey lands
or mineral claims or any right, title or interest therein; and to search,
explore, prospect or drill for and exploit ores and minerals therein or
thereupon.




In 2000, the Company entered into an agreement to sell its producing metals
property to Grupo de Bullet (“Grupo”) in Colombia. In return the Company was to
receive three million seven hundred thousand dollars ($3,700,000) from future
production royalties.  Grupo subsequently declared bankruptcy and the amount
receivable was written off.  Effective February 1, 2001, the Company re-entered
the exploration stage as a result of the sale of Fischer-Watt’s subsidiary,
Compania Minera Oronorte S.A.




The Company had held a 65% interest in Minera Montoro S.A. de C.V. (“Montoro”)
since 1996, which in turn acquired a 100% interest in mining concessions located
in the state of Michoacan, Mexico, designated as the La Balsa property. Mr.
Jorge E. Ordonez and his associates owned the remaining 35% of Montoro. During
the fiscal year ended January 31, 2006, the Company executed a letter of
agreement to sell its 65% interest in Montoro to Nexvu Capital Corp. (“Nexvu”)
for a total consideration of $2,235,000. The sale of this interest was
subsequently assigned by Nexvu to Rogue River Resources, Inc (“Rogue River”).
 An initial deposit of $50,000 was received during the year ended January 31,
2006. During the fiscal year ended January 31, 2007, the original closing date
was extended because of certain accounting and legal issues that were not
resolved until late 2006. The first of three tranches of $695,000 was received
January 30, 2007 and the remaining two tranches of $745,000 each were received,
the last having been received on July 9, 2007. As a result, the Company no
longer holds any interests in Mexico. All applicable taxes owing to the
Government of Mexico have been paid.




In order to effect the sale to Nexvu/Rogue River, the Company repurchased a
21.6% interest in the La Balsa project held by The Astra Ventures, Inc.
(“Astra”) a Company controlled by a Director of the Company. The Company had
agreed to repay capital contributions made by Astra to Fischer- Watt in the sum
of $864,068, to be repaid in conjunction with the receipt of proceeds from Nexvu
/Rogue River. The Company has repaid the $864,068 to Astra.




As consideration to Astra for the lost business opportunity, the Company agreed
to grant an option to it for a total of 10,000,000 shares of common stock. The
option granted is for 4,000,000 shares of common stock at $0.30 per share for 5
years, 4,000,000 shares of common stock at $0.40 per share for 7 years, and
2,000,000 shares of common stock at $0.60 per share for 10 years. These options
were authorized in December 2005. The Company assigned a value of $360,000 to
the options granted to Astra based on the following assumptions:  expected life
of 5 to 10 years, volatility of 99.4%, risk-free interest rate of 4.0% and no
dividend yield.  This amount was charged to operations in July 2007.

5

                                              







Acquisition of Tournigan USA, Inc.




On February 27, 2009, the Company completed the acquisition of 100% of the
common shares of Tournigan USA, Inc (TUSA), a wholly owned subsidiary of
Tournigan Energy, Ltd. (Tournigan Energy). As consideration for this
transaction, the Company issued Tournigan Energy an interest-free promissory
note in the amount of $325,327. In addition, the Company agreed to secure the
release of, or reimburse Tournigan Energy for, the existing reclamation bonds on
the properties in the amount of $930,000, less any applicable reclamation costs.
The Company has granted Tournigan Energy a 30% carried interest on each of the
existing properties up to the completion of a feasibility study for any project
encompassing any of these properties. At that point, Tournigan Energy can elect
to convert its interest into a 30% contributing working interest or allow its
interest to dilute to a 5% net profits interest.




Peter Bojtos, President, CEO and Chairman of the Board of Fisher-Watt, declared
his interest in this transaction as he is also a director of Tournigan Energy.




The transaction described above relating to the acquisition of TUSA was
accounted for as a business combination in accordance with ASC Topic 805
(formerly FAS 141R).




Due to Tournigan Energy, Ltd.




In connection with the acquisition of TUSA, the Company issued to Tournigan
Energy an interest-free promissory note in the amount of $325,327. The
promissory note was due August 31, 2009. In addition, the Company agreed to
secure the release of, or reimburse Tournigan Energy for, the existing
reclamation bonds on the properties in the amount of $930,000, less any
applicable reclamation costs.




On August 21, 2009, Tournigan Energy extended the due date of the promissory
note to December 15, 2009. Tournigan Energy also extended the repayment date of
the first $530,000 of reclamation bonds to December 15, 2009, and the repayment
of the remaining $400,000, less the cost of the reclamation work, to September
30,2010.




On December 14, 2009, Tournigan Energy agreed to reduce the amount payable under
the promissory note to $100,000. This amount was paid on December 15, 2009, and
the promissory note was extinguished. In addition, the Company paid $100,000 as
partial payment of the $530,000 installment of the reclamation bond due on that
date.




During the course of 2010 Fischer-Watt completed the reclamation work on the
exploration properties in Arizona and Wyoming and secured the release of the
bonds from the regulatory agencies except for a remnant portion of the bonds
amounting to $50,000 to the benefit of the Department of the Interior, Bureau of
Land Management, Arizona. This remaining bond is expected to also be released
after the BLM conducts its final inspection which will be after the passage of
several seasons.




On December 22, 2010, Fischer-Watt repaid Tournigan Energy a further $130,000.




6

                                              







On December 24, 2010, Fischer-Watt entered in to an amended agreement with
Tournigan Energy whereby Tournigan Energy acknowledged that, since Fischer-Watt
had made the above repayments and had also completed the reclamation work on the
properties, the remaining amount to be repaid to it by Fischer-Watt would be
$600,000 and that this amount will be paid by Fischer-Watt from 50% of the
proceeds of future equity financings until the balance is retired.




Operations




The Company had no revenue in either the year ended January 31, 2011 or the year
ended January 31, 2010. During the year ended January 31, 2011, the Company
received interest income of $2,961 vs. $10,061 in the year ended January 31,
2010.




Exploration expenses for the year ended January 31, 2011 amounted to $239,457
compared to $158,881 at January 31, 2010. This is attributed to increased
activity on the properties during the past fiscal year.




General and administrative expenses for the year ended January 31, 2011 were
$225,273 vs. $404,102 for the year ended January 31, 2010.




At January 31, 2011, the Company had $58,764 in cash on hand vs. $6,624 at
January 31, 2010. In addition to the free cash on hand, the Company also held a
restricted deposit of $50,000 at January 31, 2011 vs. $354,400 at January 31,
2010. This represents funds in trust in connection with reclamation on the
Company’s Arizona properties.




Total liabilities decreased in the year ended January 31, 2011 to $1,564,776 vs.
$1,869,131 in the year ended January 31, 2010. This is the result of a decrease
in the amount owing to Tournigan Energy, along with related reclamation costs,
from $830,000 to $600,000; a decrease in payables and accrued expenses to
shareholders from $609,937 to $413,348; and an increase in general accounts
payable and accruals of $122,235 in the current year.




During the year ended January 31, 2010, the Company continued general
exploration activities on its mineral claims and incurred expenses of $276,243,
compared to $158,881 in the year ended January 31, 2010.




The Company continues to seek advanced-stage precious and/or base metal mineral
properties with a view to developing them into cash generating, profitable,
producing mines. The Company’s chief area of interest is in the southwestern
United States. Several opportunities have been evaluated over the past year. The
Company’s evaluation team has looked at both potentially high-grade underground
situations as well as lower grade open-pittable scenarios.  




The Company currently does not have sufficient capital to conduct its business
during the next fiscal year, and must rely on its management team to arrange
loans, investments, or combinations of both in order to carry out its business
objectives in the coming year.  




7

                                              




 




Cautionary Statements




The factors discussed below are believed to be important factors (but not
necessarily all the important factors) that could cause actual results to differ
materially from those expressed in any forward-looking statement made by or on
behalf of the Company. Unpredictable or unknown factors not discussed herein
could also have material adverse effects on actual results of matters that are
the subject of forward-looking statements. The Company does not intend to update
these cautionary statements.




Regulation




Mining operations and exploration activities are subject to various governmental
laws and regulations governing prospecting, development, mining, production,
importing and exporting of minerals; taxes; labor standards; occupational
health; waste disposal; protection of the environment; mine safety; toxic
substances; and other matters. Licenses and permits are required to conduct
exploration and mining operations. There is no assurance that such permits will
be granted. Amendments to current laws and regulations governing operations and
activities of mining companies or more stringent implementation thereof could
have a material adverse impact on the Company. Under certain circumstances, the
Company may be required to close an operation until a particular problem is
remedied or to undertake other remedial actions.

 

Environmental Laws




The exploration programs conducted by the Company are subject to governmental
regulations regarding environmental considerations. Most operations involving
the exploration for or the production of minerals are subject to existing laws
and regulations relating to exploration procedures, safety precautions, employee
health and safety, air quality standards, pollution of stream and fresh water
sources, odor, noise, dust, and other environmental protection controls adopted
by governmental authorities as well as the rights of adjoining property owners.




The Company may be required to prepare and present to governmental authorities
data pertaining to the effect or impact that any proposed exploration or
production of minerals may have upon the environment. The Company will be
responsible for reclamation costs. Reclamation requirements vary depended on the
location and the managing agency, but they are similar in that they aim to
minimize long-term effects of exploration and mining disturbance by requiring
the operating company to control possible deleterious effluents and to
re-establish to some degree pre-disturbance landforms and vegetation. All
requirements imposed by any such authorities may be costly, time consuming, and
may delay commencement or continuation of exploration or production operations.




Future legislation may significantly emphasize the protection of the
environment, and that, as a consequence, the activities of the Company may be
more closely regulated to further the cause of environmental protection. Such
legislation, as well as future interpretation of existing laws, may require
substantial increases in equipment and operating costs to the Company and
delays, interruptions, or a termination of operations, the extent of which
cannot be predicted.







8

                                              




 

Market Factors and Volatility




The marketability of natural resources, which may be acquired or discovered by
the Company, will be affected by numerous factors beyond the control of the
Company. These factors include market fluctuations in the prices of minerals,
the capacity of processing equipment, government regulations, including
regulations relating to prices, taxes, royalties, land tenure, land use,
importing and exporting of minerals and environmental protection. Future prices
of metals cannot be accurately predicted.




Competition




Numerous companies are engaged in the exploration and development of mineral
properties and have substantially greater technical and financial resources than
the Company.




Title of Properties




Properties are held under mining concessions, leases or claims granted by the
appropriate authorities. In most cases the controlled area does not include
surface rights. The surface access is subject to successful negotiations with
the owners, subject to the appropriate laws and regulations.

 

Foreign Operations




The Company has previously completed the sale of its interests in Mexico and has
no foreign operations.




Conflicts of Interest




Some of the directors of the Company are also directors of other mining
companies that are also engaged in mineral exploration and the acquisition of
mineral properties. Situations may arise in connection with potential
acquisitions and investments where the interests of these individuals as
directors of other companies may conflict with their interest as directors of
the Company. These individuals will deal with such matters according to prudent
business judgment and the relative financial abilities and needs of the various
companies with which they are associated. They have been advised of their
fiduciary duties to the Company. Notwithstanding, conflicts of interest among
these companies could arise in which the individuals' obligations to or interest
in other companies could detract from their efforts on behalf of the Company.




Exploration and Development Risks




Exploration and mining operations are subject to all the hazards and risks
typically inherent to the mining industry, any of which could result in damage
to life or property, environmental damage and possible legal liability for any
or all damage. Personnel are exposed to numerous risks associated with mining,
such as unstable geological conditions, and processing of large volumes of
materials using mechanized equipment. In addition, there is no certainty that
the expenditures to be made by the Company will result in discoveries of
commercial quantities of metals. The probability of an individual prospect ever
having “reserves” that meet the requirements of Industry Guide 7 is extremely
remote, in all probability the properties do not contain any reserves, and any
funds spent on exploration will probably be lost.







9

                                              







The Company may become subject to liability for pollution, cave-ins or other
hazards against which it cannot insure or against which it may elect not to
insure. As the Company does not carry liability insurance, the payment of such
liabilities, were they to be incurred, could have a material adverse effect on
the Company's financial position.




Currency Fluctuations and Foreign Exchange




The Company uses the United States (US) dollar as its currency of display and
measurement. All of its transactions are denominated in US dollars.




Taxation Risks




The tax risks of investing in any country could be significant. Tax legislation
is evolving and is subject to varying opinions, frequent changes and
inconsistent enforcement at the federal, regional and local levels.

 

Item 1A.   Risk Factors.




This 10-K contains statements concerning our future performance, intentions,
objectives, plans and expectations that are or may be deemed to be
"forward-looking statements".  Our ability to do this has been fostered by the
Private Securities Litigation Act of 1995, which provides a "safe harbor" for
forward-looking statements to encourage companies to provide prospective
statements identifying important factors that could cause actual results to
differ materially from those discussed in the statement. In addition, the
Company's status as an exploration and development company without any present
revenue producing operations increases the risks involved in an investment in
the Company.  These factors affecting us include, but are not limited to, the
following:




·

The worldwide economic situation;




·

Any change in interest rates or inflation;




·

Foreign government changes to laws or regulations related to Company activities;




·

The willingness and ability of third parties to honor their contractual
commitments;




·

Our ability to raise additional capital, as it may be affected by current
conditions in the stock market and competition in the gold mining industry for
risk capital;




·

Our costs of production; Environmental and other regulations, as the same
presently exist and may hereafter be amended; Our ability to identify, finance
and integrate other acquisitions; and




·

Volatility of our stock price.







10

                                              







We undertake no responsibility or obligation to update publicly these
forward-looking statements, but may do so in the future in written or oral
statements. Investors should take note of any future statements made by or on
our behalf.







Item 1B.  Unresolved Staff Comments.




None.

 

Item 2.  Properties.




The following is a description of the Company's mineral properties.  

  

Uranium Properties Acquisition




On February 27, 2009, the Company closed its transaction for the acquisition of
a 100% interest in TUSA and under the closing terms, the Company issued to
Tournigan Energy an interest-free promissory note, due August 31, 2009, for
$325,327, which was the amount paid by Tournigan Energy for the then current
year’s Federal mineral claim maintenance fees along with working capital
adjustments on the closing date. In addition to this, the Company agreed to
secure the release of, or reimburse Tournigan Energy for, the existing
reclamation bonds on the properties in the amount of $930,000 less any
applicable reclamation costs.




On August 21, 2009, Tournigan Energy extended the due date of the promissory
note to December 15, 2009. Tournigan Energy also extended the repayment date of
the first $530,000 of the reclamation bonds to December 15, 2009 and the
repayment of the remaining $400,000, less the cost of the reclamation work, to
September 30, 2010.




On December 14, 2009, Tournigan Energy agreed to reduce the promissory note to
$100,000 with payment of this amount on December 15, 2009. This payment was made
by Fischer-Watt and the promissory note was extinguished. In addition, the
Company paid $100,000 as partial payment of the $530,000 installment of the
reclamation bond due on that date with the balance of $430,000 to be paid from
one half of subsequent equity share issues of Fischer-Watt until paid in full.




Following the completion of the required reclamation work on the properties over
the course of 2010, Fischer-Watt made a further repayment to Tournigan Energy of
$130,000 on December 22, 2010. Subsequently, on December 24, 2010, Fischer-Watt
entered in to an amended agreement with Tournigan Energy whereby Tournigan
Energy acknowledged that the remaining amount to be repaid to it by Fischer-Watt
would be $600,000 and that this amount will be paid by Fischer-Watt from 50% of
the proceeds of future equity financings until the balance is retired.




The Company has granted Tournigan Energy a 30% carried interest on each of the
existing properties up to the completion of a feasibility study for any project
encompassing any of these properties. At that point Tournigan Energy can elect
to convert its interest into a 30% contributing working interest or allow its
interest to dilute to a 5% net profits interest.







11

                                              







Peter Bojtos, President, CEO and Chairman of the Board of Fischer-Watt has
declared his interest in this transaction since he is also a director of
Tournigan Energy. He has abstained from voting on all matters in connection with
this transaction.




Mineral Claims and Leases




The mineral holdings in TUSA are comprised of 907 federal lode claims covering
18,100 acres in Wyoming, South Dakota and Arizona, along with 3 State leases
covering 879 acres in Wyoming. All the claims and leases are 100% controlled in
TUSA and there are no further underlying agreements, payments or royalties other
than statutory Federal, State and County fees and production royalties. Annual
fees and minimum work requirements to hold these properties currently amount to
approximately $127,000 if the Company chooses to hold all the current
properties. The claims were staked by Sweetwater River Resources and Cowboy
Explorations of Wyoming who were contracted by TUSA to perform geological
services. All the claims and leases are registered in TUSA’s name.




Wyoming




The Wyoming properties consist of 825 federal claims covering 16,500 acres and 3
State leases covering 879 acres distributed in five areas of prospective uranium
bearing geology. Some of the properties are close to former producing uranium
mines or in-situ recovery (“ISR”) operations. These areas are Cyclone Rim in
Sweetwater County; South Pass in Sublette and Fremont Counties; Alkali Creek and
Whiskey Peak in Fremont County; and Shirley Basin in Carbon County.




Uranium mineralization in Wyoming is chiefly found in “roll-fronts”. The
roll-fronts are crescent-shaped deposits formed in saturated, permeable
sandstones. Groundwater flows through these host rocks carrying dissolved
uranium and other metals such as iron, molybdenum, vanadium and selenium. These
metals precipitate when the groundwater flow crosses the interface from oxidized
conditions into reducing conditions in the sandstone and thereby deposit in the
crescent-shaped forms.




Cyclone Rim.




The largest exploration area in TUSA is in the Cyclone Rim covering 14,200
acres. The claims are located in the northwestern portion of the Great Divide
Basin and are located in Township 26 North, Range 96 West and Township 25 North,
Range 94 through 96 West. The property extends for 28 miles astride the “CR
Trend” roll-front. The area is underlain by rock units of the Wasatch and the
Battle Springs Formations, which host uranium mineralization in the eastern
Great Divide Basin and at Crooks Gap/Green Mountain located approximately 30
miles west. The general area was explored in the early 1970’s by Union Carbide
and Teton Exploration, and in the late 1970’s by Newmont Mining, Rocky Mountain
Energy, Western Fuels and Ogle Petroleum. The current claim group was assembled
between 2005 and 2008 and it covers an extensive length of potential roll-front
mineralization from the UT claims in the west and along the CR trend for a
further 25 miles of favorable uranium geology. The east end of these claims is
approximately 8 miles west of Rio Tinto’s Sweetwater uranium processing mill.
That facility is presently on care and maintenance.







12

                                              







[fwgo2011form10k002.gif] [fwgo2011form10k002.gif]




 










The mineralization occurs as typical Wyoming sandstone hosted roll-front uranium
deposits in the Eocene age Battle Springs Formation. The lithology ranges from
coarse sands and gravels to yellow and green silty sands and green sandy clay.
Thin interbeds of green clay are common. The host unit is underlain by a thick
bed of hard, chocolate brown clay shale. The mineralization tends to favor
clayey sands.




Alteration, typical of roll-front uranium deposits, consists of reddish oxidized
sands in the barren interior, up-dip from the roll-front, to green and grey
reduced sands at the outer, down-dip part of the roll-front. Pyrite grains in
the barren interior are corroded, while in the roll-front and in the outer
portions the grains are fresh. This can be an important clue for locating
drill-hole positions relative to the roll-front.




The mineralization in this area ranges in depth from less than 100 feet to over
500 feet below the surface.







13

                                              







In 2007, TUSA drilled 49 vertical mud rotary holes, each being of 6” diameter,
on the UT claims to follow up on reports of uranium mineralization located in
the area in historic drilling by Rocky Mountain Energy. Holes were drilled on
400 ft. spacings and uranium mineralization was encountered in 15 of the holes.
Additionally, TUSA drilled five core holes in order to twin holes containing the
most significant mineralization. From the down-hole radiometric readings it
appears that the mineralization is in at least two shallow roll-fronts within
about 200 feet below the surface. This could make a deposit in this area
amenable to ISR.

 

The 15 holes that intersected significant uranium mineralization are reported
below. The remaining 34 holes in this wide-spaced drill program did not
encounter uranium mineralization of significance.







Drill Hole

From

To

Thickness

Average Grade

(ft.)

(ft.)

(ft.)

(% eU3O8)

UT-001

242

245

3.0

0.047%

 

283.5

287

3.5

0.054%

Incl’d

286

287

1.0

0.113%

UT-002

169.5

171.5

2.0

0.032%

UT-008

195.2

205.2

10.0

0.076%

UT-009

205

207

2.0

0.038%

UT-018

219

225

6.0

0.040%

Incl’d

220.5

224.5

4.0

0.056%

UT-019

215.5

225

9.5

0.028%

Incl’d

217

222

5.0

0.043%

Incl’d

217.5

220.5

3.0

0.059%

UT-020

207.5

218.5

11.0

0.050%

Incl’d

216.5

218.5

2.0

0.125%

UT-024

243.5

245.1

2.5

0.025%

UT-027

167.7

169.6

2

0.024%

UT-031

210.6

213.6

3

0.029%

UT-034

278.6

284.1

5.5

0.030%

 

290.4

293

2.5

0.020%

UT-039

270.4

273

2.5

0.023%

UT-042

243.5

247.1

3.5

0.030%

UT-044

177.5

187.7

10

0.067%

UT-049

163.1

166

3.5

0.027%




Note: The uranium grades are reported as % eU3O8 as determined by down-hole
radiometric logging equipment. A number of the rotary holes that had the most
significant intercepts were twinned with core holes, which were then sampled,
analyzed and calibrated with the gamma log readings in order to increase the
accuracy of the disequilibrium coefficient. This is a mathematical means of
equating gamma log readings to actual % U3O8.







14

                                              




[fwgo2011form10k004.gif] [fwgo2011form10k004.gif]










In order to carry out an initial test of the 25 mile long CR trend, TUSA carried
out a drill program in late 2007/early 2008 where it drilled 33 mud rotary holes
and one core hole along nine widely spaced fences of drill-holes to provide
cross-sectional information along the trend.







15

                                              







Each fence was about 2.5 miles apart and vertical holes were drilled 200 ft.
apart on each fence. These holes were designed to test for uranium
mineralization along the 26-mile trace of the roll front. Significant uranium
mineralization was found in 5 of the holes on three of the section lines. The
mineralization was encountered at depths ranging from 50 feet to 750 feet below
the surface with the mineralization plunging towards the east.




 

 

 

 

 

 

 

Drill Hole

Section Line

From (ft)

To (ft)

Thickness (ft)

 % eU3O8

Comment

 

 

 

 

 

 

 

CR-010

Line 2

       137.5

    143.5

            6.0

     0.018

 incl 3.0ft 0.024%

 

 

       137.5

    155.5

          18.0

     0.016

 incl 1.0ft 0.035%

 

 

 

 

 

 

 

CR-014

Line 2

       208.0

    234.0

          26.0

     0.059

 incl 2.5ft 0.15%

 

 

 

 

 

 

 

CR-029

Line 3

       413.0

    415.0

            2.0

     0.026

 

 

 

 

 

 

 

 

CR-032

Line 9

        54.0

      60.5

            6.5

     0.030

 

 

 

       502.5

    509.5

            7.0

     0.044

 

 

 

       595.0

    607.0

          12.0

     0.020

 

 

 

       675.5

    684.0

            8.5

     0.023

 

 

 

       704.5

    708.5

            4.0

     0.021

 

 

 

       791.0

    793.0

            2.0

     0.024

 

 

 

 

 

 

 

 

CR-033

Line 9

        59.5

      65.5

            6.0

     0.030

 

 

 

       548.5

    557.0

            8.5

     0.020

 

 

 

       694.0

    698.0

            4.0

     0.022

 

 

 

       699.5

    706.0

            6.5

     0.022

 

 

 

       710.0

    723.0

          13.0

     0.023

 

 

 

       727.5

    733.0

            5.5

     0.035

 







From these results it has been determined that uranium mineralization is present
along a significant portion of the roll front trace. Furthermore, the
mineralized intercepts appear to represent portions of a series of roll fronts
stacked one on top of the other.







16

                                              




 

With this data Fischer-Watt’s independent geological consultant, W T Cohan &
Associates, Inc., carried out an evaluation of the potential mineralized
material that could be hosted within the Cyclone Rim property.

W T Cohan in their report noted that a significant portion of the extensive
roll-front trend in this area of Wyoming extended over about 109 miles in a
range of 6 to 26 miles east of Fischer-Watt’s property. To date there are three
drilled out uranium deposits and one open pit mine in this portion of the
roll-front. These deposits and historic mine production account for 29.8 million
pounds of U3O8.  

U3O8 MINERALIZATION & PRODUCTION ALONG THE

ROLL FRONT EAST OF FISCHER-WATT’S CYCLONE RIM




Property

Mineralization

MM Lbs U3O8




Comments

Lost Creek (Ur-Energy Inc.)

10.9

 

Lost Soldier (Ur-Energy Inc.)

14.0

 

JAB (Energy Metals Corp.)

3.6

 

Sweetwater Mine (Rio Tinto)

1.3

historic production

Total

29.8

 

Note: Fischer-Watt does not own nor control any of these deposits.

W T Cohan reported that this section of the roll-front therefore hosted 272,500
pounds of U3O8 per mile of the trend. On this basis Fischer-Watt’s property has
the potential to host mineralization in the order of 7.75 million pounds of
U3O8. However, W T Cohan points out that a large portion of the roll-front trend
remains unexplored and as such “this potential is very likely too conservative”.
By determining the yield factor for the length of roll-fronts at the published
project sites W T Cohan arrives at an average yield of uranium mineralization at
known deposits of 2.32 million pounds of U3O8 per mile over the 12.4 miles of
roll-front found in the above listed projects.

W T Cohan states “The successful results of 450 foot spaced grid drilling in the
western portion of the Fischer-Watt claims in the UT area and the three drill
fences in the CRS area substantiates the probability of the existence of 10
million pounds of potential uranium mineralization. Furthermore, drilling in the
eastern portion of the property revealed the presence of unusually thick host
sandstones and continuous mineralization, indicating the presence of a major
fluvial channel, and there remains 17 miles of untested roll-front on
Fischer-Watt’s property. Therefore, there is the potential for the discovery an
additional 10 to 30 million pounds of U3O8 in this portion of the property as
well”. Therefore, W T Cohan states it “ascribes a mineralization potential of 10
to 40 million pounds of U3O8 to Fischer-Watt’s properties in the Great Divide
Basin of Wyoming.”

The Alkali Creek and Whiskey Peak claims, totaling about 1,200 acres, lie about
8 miles north of the UT claims and are adjacent to claims held by Energy Metals
Corporation. A reclaimed ISR operation that was operated by Ogle Petroleum is in
the immediate vicinity. The Alkali Creek claims encompass historic close-spaced
drilling patterns of Teton Energy and Newmont Mining.







17

                                              




Fischer-Watt’s properties currently have no reserves and there is no assurance
that the projects will advance from their present exploration stage.

South Pass




The 36 claims and 2 leases covering about 800 acres at South Pass are located
along the southeast flank of the Wind River Mountains in the Green River Basin.
Exploration was carried out in this area in the late  1960s by Federal American
Partners, Getty Oil and Gulf Resources. In general they identified widespread
low-grade mineralization over portions of a 26 mile long roll-front. Two
mineralized areas, known as the East Sage and the Brett, were identified at that
time. These may be evaluated by Fischer-Watt for the possible application of
ISR.




Shirley Basin




The Shirley Basin uranium district is located in the northeastern part of Carbon
County, between Casper and Medicine Bow. Uranium was historically produced from
four mines beginning in 1959. Utah Construction and Homestake operated
underground mines and Petronomics developed two open pits. Deposits in the area
are hosted in the Wind River Formations of Eocene age.




TUSA holds claims at the southern end of the Middle Shirley Basin Trend in an
area of reported uranium mineralization. The MSB block of 21 claims cover an
area of approximately400 acres. No exploration has been carried out by TUSA to
date.

 




18

                                              




[fwgo2011form10k005.jpg] [fwgo2011form10k005.jpg]

 

South Dakota




In South Dakota, TUSA holds three claim blocks totaling 51 claims over 1,000
acres in an area approximately 8 miles north of the town of Edgemont in the
southern Black Hills district. The area covered by these claim blocks were
initially held by Union Carbide and the Tennessee Valley Authority as part of a
larger block known as the Chord claims. The Chord property encompassed more than
40 small open pits as well as a few underground operations. These operations
produced uranium intermittently from the early 1950’s till the late 60’s,
supplying ore to a former mill at Edgemont.




The three TUSA blocks are known as the Long, RC and DH claims and are located
generally within the Long Mountain structural zone. This northeast trending
fault zone, running through the area of the historic Chord claims, is
approximately two miles wide, with uranium mineralization being hosted in four
sandstone formations. Two of these are in the Cretaceous age Lakota Formations
and two are in the overlying sandstone sequences.




The Long claims consist of 33 claims covering 650 acres that encompass a 3 mile
long by 1 mile wide mineralized trend that includes pre-existing claims
controlled by Strathmore Minerals. These cover the historic Viking, Virginia C
and Ridge Runner orebodies. The eastern portion of the Long claims surrounds the
historic Long Mountain orebodies, some of which are also covered by Strathmore
claims. The US Forest Service has prepared a Draft Environment Assessment
covering certain lands in the Craven Canyon and Long Mountain area, which
proposes a "Mineral Withdrawal" to protect regional cultural and other resources
on National Forest lands. This proposed action would "withdraw" some of our TUSA
claims from mineral exploration and future development.







19

                                              







Approximately 1 mile east of the Long claims is the 8 claim RC claim block
covering 150 acres. This area contains two areas of prospective uranium
mineralization as well as the Hot Point mineralized area.




The 10 claim DH claim block covers about 200 acres in an area 1 mile south of
the RC claims where in 1971 the US Geological Survey reported “widespread low
grade mineralization”. Historic production was won from several small pits and
at least two small underground operations where the reported average grade was
0.25% U3O8 and 0.30% vanadium oxide.




Arizona




TUSA holds 31 federal lode claims on approximately 600 acres in Mohave County ,
northern Arizona, in the area known as the Arizona Strip immediately south of
the Utah border. Uranium mineralization in these areas is hosted in “collapse”
breccia pipes caused by the collapse of overlying rock strata into solution
cavity caverns in the underlying limestones. Uranium mineralization was later
deposited in the breccia pipes, at specific favorable horizons, by the action of
downward migrating ground waters carrying dissolved uranium. The deposits are
relatively small horizontal tabular deposits, but are among the highest grade
deposits in the United States.




The breccia pipes are about 300 feet in diameter on average and are recognized
as a circular depression on the surface. There are a lot of these structures in
northern Arizona and about 1% of them appear to be mineralized. TUSA’s
non-contiguous 9 blocks of claims cover about 10 depressions.




TUSA has carried out extensive field work on about 80 of these depression areas
in the form of geological mapping along with soil and rock geochemical sampling
since geochemical surveys have been shown in the past to be effective in
identifying associated uranium mineralization. Based on this work TUSA selected
about 20 areas as high priority targets. Several of these targets were followed
up with  geophysical surveys in order to map out the vertical shape of the
breccia pipes. Audio-frequency magnetotelluric surveys, using both natural
source and controlled source, as well as limited seismic surveys were carried
out on about 10 of the high priority targets. This was followed up with 11 holes
being drilled into 4 targeted pipes for a total of 8,421 feet of drilling.
Breccias were encountered in several of the holes and down-hole gamma surveys
were carried out. The results are being evaluated to determine what follow-up
programs should be planned.




20

                                              




[fwgo2011form10k006.jpg] [fwgo2011form10k006.jpg]




21

                                              










 

The TUSA properties currently have no reserves and there is no assurance that
the projects will advance from their present exploration stage.  All of the
exploration on the properties to date has been carried out by Cowboy
Explorations of Laramie, Wyoming, a qualified and experienced geological
contractor with extensive local geological knowledge. Fischer-Watt’s independent
consulting geologist on the Cyclone Rim properties is W.T.Cohan & Associates,
Inc. of Grand Junction, Colorado. The properties have also been physically
examined in the field by Fischer-Watt’s President, Mr. P. Bojtos P.Eng., who is
a qualified geologist.




In addition, the Company continues to evaluate other projects for possible
acquisition although not as vigorously as previously because of the acquisition
of TUSA. The Company continues to concentrate its interest on projects in the
western part of the United States – primarily in the search for gold, copper,
zinc or uranium.

 

Item 3.  Legal Proceedings.




None.

 

Item 4.  (Removed and Reserved).







PART II




Item 5.  Market for Registrant’s Common Equity, Related Stockholder Matters and
Issuer

              Purchases of Equity Securities.




The Company's common stock trades on the OTC Bulletin Board. The high and low
closing quotations were obtained from the National Association of Securities
Dealers, Inc. Trading and Market Services report. The quotations below reflect
inter-dealer prices without retail markup, markdown or commissions and may not
necessarily represent actual trades.




 

 

 

 

 

HIGH

LOW

 

 

 

Year Ended January 31, 2011

 

 

 

Quarter ended April 30, 2010

$ 0.075

$ 0.041

 

Quarter ended July 31, 2010

   0.064

   0.015

 

Quarter ended October 31, 2010

   0.06

   0.032

 

Quarter ended January 31, 2011

   0.06

   0.0375




During the year ended January 31, 2011, the Company issued 2,859,820 shares of
common stock at $0.06 per share in settlement of amounts due to two
shareholders.  The Company completed a private placement in the amount of
$226,000 by issuance of 3,766,667 shares of common stock at $0.06 per share.
Each share included a warrant exercisable at $0.12 over two years.  There were
6,626,486 warrants outstanding at January 31, 2011.  These warrants expire on
dates ranging from March 30, 2012 to May 11, 2012.







22

                                              







Cash Dividends:




Since inception, the Company has not declared nor paid any cash dividends. It
retains all earnings from operations for use in expanding and developing it
business. Payment of dividends in the future will be at the discretion of the
Company's Board of Directors.




Changes in Securities




During the year NIL shares were issued for services rendered to the Company.

At the close of the fiscal year there were 661 beneficial holders of common
shares. Mr. James M. Seed, a Director of the Company, controls approximately 26%
of the outstanding stock, through various trusts.




Item 6.  Selected Financial Data.




Not applicable to smaller reporting company.




Item 7.  Management’s Discussion and Analysis of Financial Condition and Results
of

              Operations.




Mr. Peter Bojtos was appointed Chairman, President, CEO, and acting Chief
Financial Officer in 2005.  Mr. Bojtos has been a director since 1996 and is an
experienced mining executive with proven management skills, and possesses an
international background in all facets of the mining industry, from acquisitions
to exploration, production and financing. Mr. Bojtos is a director of several
public companies in the mining industry and has been involved for more than 38
years in many senior management and executive positions within the industry.




The Company had no revenue during the year from production as the Company had no
properties in production.




For the fiscal year ended January 31, 2011, the Company reported a net loss of
$528,771 compared to a net loss of $863,519 the previous year.  




The Company incurred exploration costs during the year of $276,243 vs. $158,881
for the year ended January 31, 2010. The current expenditure reflects the
increased work carried out on the uranium bearing mineral claims over the past
year.




General and administrative expenses for the fiscal year ended January 31, 2011,
amounted to $236,488 vs. $404,106 the previous year. General and administrative
costs are closely monitored and the Company uses contract personnel whenever
needed.




The Company also incurred interest expense of $19,001 to related parties vs.
$16,093 to related parties for the year ended January 31, 2010.  This accrual
was related to outstanding loans from a shareholder which at the year-end
amounted to $160,000.







23

                                              







During the year ended January 31, 2010, the Company recorded an impairment
charge of $309,500 in connection with the mineral interests acquired as part of
the TUSA acquisition.




Liquidity and Financial Condition




The Company had free cash on hand at January 31, 2011, of $58,764 compared to
$6,624 the previous year. The Company also holds restricted cash of $50,000
relating to reclamation bonds covering the mineral properties acquired from
Tournigan Energy.




Mineral claim maintenance fees are paid annually to secure the rights to mineral
claims.  Amounts paid are considered a prepaid expense, and are amortized over
the term of the claim.  During 2011 and 2010, TUSA paid $126,980 and $340,340,
respectively, in federal mineral claim maintenance fees.  The balance included
in prepaid and other current assets at January 31, 2011 and 2010 was $74,072 and
$198,532, respectively.




Current liabilities amount to $1,564,776 vs $1,869,130 in the previous year.
Current assets amount to $183,658, resulting in a working capital deficit of
$1,381,118 at January 31, 2011. Current liabilities consist of accounts payable
and accrued expenses of $391,428 vs $269,193 the previous year, notes payable
and shareholder accruals of $573,348 vs $769,937 the previous year.




While the working capital deficit of $1,381,118 indicates an inability to pay
its bills and accrued debt, the Company recognizes that current debt to
non-affiliates is not significant, being primarily its accounts payable of
$13,260. The Company also recognizes its need for additional funding either from
equity sales or borrowings to create a more favorable working capital ratio and
allow for a more aggressive property acquisition program. The Company also
recognizes that there is no assurance that adequate additional financing is
either available or achievable on terms acceptable to it.

 

The Company's financial statements are prepared on a going concern basis, which
contemplates the realization of assets and satisfaction of liabilities in the
normal course of business. In the past two years the Company has experienced net
losses of $3,030,415 and as a result of the increased working capital deficit in
the current year, the Company’s negative working capital position raises
substantial doubt about the Company's ability to continue as a going concern.




Other




Management believes that the Company has adequately reserved its reclamation
commitments. Management also believes that the Company is substantially in
compliance with all environmental regulations.




While it intends to continue with its uranium exploration, management also
continues to search for an advanced-stage precious and/or base-metal mineral
property with a view to developing it into a cash generating, profitable,
producing mine. The chief area of interest is in the southwestern United States
and several situations were evaluated over the past year. Management has looked
at both high-grade underground projects as well as lower-grade open-pittable
ones with a view to completing such a strategic acquisition.










24

                                              







Forward Sales of Precious Metals




The Company does not presently employ forward sales contracts or engage in any
hedging activities. Any production would be sold on the spot market that is
generally the afternoon closing price for metals on the London Metal Exchange
(LME) on the day of delivery. The Company plans to continue this policy with
future production.




Statements which are not historical facts contained herein are forward looking
statements that involve risks and uncertainties that could cause actual results
to differ from projected results. Such forward-looking statements include
statements regarding expected commencement dates of mining or mineral production
operations, projected quantities of future mining or mineral production, and
anticipated production rates, costs and expenditures, as well as projected
demand or supply for the products that FWG and/or FWG Subsidiaries produce,
which will affect both sales levels and prices realized by such parties. Factors
that could cause actual results to differ materially include, among others,
risks and uncertainties relating to general domestic and international economic
and political risks associated with foreign operations, unanticipated ground and
water conditions, unanticipated grade and geological problems, metallurgical and
other processing problems, availability of materials and equipment, the timing
of receipt of necessary governmental permits, the occurrence of unusual weather
or operating conditions, force major events, lower than expected ore grades and
higher than expected stripping ratios, the failure of equipment or processes to
operate in accordance with  specifications  and  expectations, labor relations,
accidents, delays in anticipated start-up dates, environmental costs and risks,
the results of financing efforts and financial market conditions, and other
factors described herein and in FWG's quarterly reports on Form 10-QSB. Many of
such factors are beyond the Company's ability to control or predict. Actual
results may differ materially from those projected. Readers are cautioned not to
put undue reliance on forward-looking statements. The Company disclaims any
intent or obligation to update publicly these forward-looking statements,
whether as a result of new information, future events or otherwise, except as
required by applicable laws.




Item 7A.  Quantitative and Qualitative Disclosures About Market Risk.




Not applicable to smaller reporting company.

 




Item 8.  Financial Statements and Supplementary Data.







FISCHER-WATT GOLD COMPANY, INC.

MANAGEMENT’S REPORT ON INTERNAL CONTROLS OVER FINANCIAL REPORTING







Our management is responsible for establishing and maintaining adequate internal
control over financial reporting.




The Securities Exchange Act of 1934 defines internal control over financial
reporting in Rules 13a-15(f) and 15d-15(f) as a process designed to provide
reasonable assurance regarding the reliability of financial reporting and the
preparation of financial statements for external purposes in accordance with
generally accepted accounting principles and includes those policies and
procedures that:







25

                                              







·

Pertain to the maintenance of records that in reasonable detail accurately and
fairly reflect the transactions and disposition of assets;




·

Provide reasonable assurance that transactions are recorded as necessary to
permit preparation of financial statements in accordance with generally accepted
accounting principles, and that our receipts and expenditures are being made
only in accordance with authorizations of management and our directors; and







·

Provide reasonable assurance regarding prevention and timely detection of
unauthorized acquisition, use or disposition of our assets that could have a
material effect on our financial statements.




Internal control systems, no matter how well designed, have inherent
limitations.  Therefore, event those systems that are determined to be effective
provide only reasonable assurance with respect to financial statement
preparation and presentation.  Also, projections of any evaluation of
effectiveness to future periods are subject to the risk that controls may become
inadequate because of changes in conditions, or that the degree of compliance
with the policies or procedures may deteriorate.




Management assessed the effectiveness of our internal control over financial
reporting based on criteria for effective internal control over financial
reporting described in Internal Control – Integrated Framework issued by the
Committee of Sponsoring Organizations of the Treadway Commission.




Based on its assessment, management concluded that we maintained effective
internal control over financial reporting as of January 31, 2011.







26

                                              


 




REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM




Board of Directors and Shareholders

Fischer-Watt Gold Company, Inc.




We have audited the accompanying consolidated balance sheets of Fischer-Watt
Gold Company, Inc. (an exploration stage company), as of January 31, 2011 and
2010, and the related consolidated statements of operations, changes in
shareholders’ (deficit) and cash flows for the years then ended and the
exploration stage period February 1, 2001 (inception) to January 31, 2011.
 These consolidated financial statements are the responsibility of the Company’s
management.  Our responsibility is to express an opinion on these consolidated
financial statements based on our audits.




We conducted our audits in accordance with the standards of the Public Company
Accounting Oversight Board (United States). Those standards require that we plan
and perform the audits to obtain reasonable assurance about whether the
consolidated financial statements are free of material misstatement.  An audit
includes examining, on a test basis, evidence supporting the amounts and
disclosures in the consolidated financial statements, assessing the accounting
principles used and significant estimates made by management, and evaluating the
overall financial statement presentation. Our audits also included performing
such other procedures as we considered necessary in the circumstances.  We
believe that our audits provide a reasonable basis for our opinions.




As discussed in Note 3 to the financial statements, the January 31, 2010
financial statements have been restated to correct an error in the presentation
of certain financial statement amounts.




In our opinion, the consolidated financial statements referred to above present
fairly, in all material respects, the financial position of Fischer-Watt Gold
Company, Inc., as of January 31, 2011 and 2010, and the results of its
operations and its cash flows for the years then ended and the period February
1, 2001 (inception) to January 31, 2011, in conformity with accounting
principles generally accepted in the United States of America.




The accompanying consolidated financial statements have been prepared assuming
that the Company will continue as a going concern.  As discussed in Note 2 to
the financial statements, the Company has no revenue producing operations and
has working capital and stockholders deficits as of January 31, 2011.  These
conditions raise substantial doubt about the Company’s ability to continue as a
going concern.  Management’s plans in regard to these matters are also described
in Note 2.  The financial statements do not include any adjustments that might
result from the outcome of this uncertainty.







[fwgo2011form10k008.gif] [fwgo2011form10k008.gif]




Denver, Colorado

April 25, 2011




27

                                              




 




Fischer-Watt Gold Company, Inc.

(An Exploration Stage Company)

Consolidated Balance Sheets

January 31, 2011 and 2010




 

 

 

2011

 

2010

 

ASSETS

 

 

 

 

 

 

 

 

 

 

Current Assets:

 

 

 

 

 

Cash

    $

                      58,764

    $

                         6,624

 

Restricted deposits

 

                      50,000

 

                     354,400

 

Prepaid and other current assets

 

                      74,894

 

                     203,032

 

 

 

 

 

 

 

Total current assets

    $

                    183,658

    $

                     564,056

 

 

 

 

 

 

 

LIABILITIES AND STOCKHOLDERS’ (DEFICIT)

 

 

 

 

 

 

 

 

 

 

Current Liabilities:

 

 

 

 

 

Accounts payable and accrued expenses

    $

                    391,428

    $

                     269,193

 

Notes payable – shareholder

 

                    160,000

 

                     160,000

 

Accounts payable and accrued expenses – shareholders

 

                    413,348

 

                     609,937

 

Asset retirement obligation

 

                             -   

 

                       52,000

 

Due to Tournigan Energy Ltd

 

                    600,000

 

                     778,000

 

 

 

 

 

 

 

Total current liabilities

 

                 1,564,776

 

                  1,869,130

 

 

 

 

 

 

Stockholders’ (Deficit):

 

 

 

 

 

Preferred stock, non-voting, convertible, $2 par

 

 

 

 

 

   value, 250,000 shares authorized, none outstanding

 

                             -   

 

                              -   

 

Common stock, $.001 par value, 200,000,000

 

 

 

 

 

   shares authorized,79,938,305 and 73,311,819 shares

 

 

 

 

 

   issued and outstanding, respectively

 

                      79,937

 

                       73,311

 

Additional paid-in capital

 

               17,466,593

 

                17,020,492

 

Common stock subscriptions

 

                      12,750

 

                       12,750

 

Accumulated (deficit) prior to exploration stage

 

             (15,353,115)

 

              (15,353,115)

 

Accumulated (deficit) during the exploration stage

 

               (3,587,283)

 

                (3,058,512)

 

 

 

 

 

 

 

 

 

               (1,381,118)

 

                (1,305,074)

 

 

    $

                    183,658

    $

                     564,056




See the accompanying notes to the consolidated financial statements







28

                                              




















Fischer-Watt Gold Company, Inc.

(An Exploration Stage Company)

Consolidated Statements of Operations

Years Ended January 31, 2011 and 2010 and

February 1, 2001 (Inception of Exploration Stage) to January 31, 2011




 

 

 

 

 

 

 

February 1, 2001

 

 

 

 

 

 

 

(Inception of

 

 

 

 

 

 

 

Exploration Stage)

 

 

 

2011

 

2010

 

to January 31, 2011

 

 

 

 

 

 

 

 

Revenue

    $

                      -   

    $

                      -   

    $

                               44,240

 

 

 

 

 

 

 

 

Costs and expenses:

 

 

 

 

 

 

 

Cost of sales

 

                      -   

 

                      -   

 

                               50,000

 

Exploration

 

            276,243

 

            158,881

 

                          1,317,284

 

Impairment of mineral rights

 

                      -   

 

            309,500

 

                             309,500

 

Writedown of inventory to market value

 

                      -   

 

                      -   

 

                             125,000

 

General and administrative

 

            236,488

 

            404,106

 

                          3,684,932

 

 

 

 

 

 

 

 

 

 

 

            512,731

 

            872,487

 

                          5,486,716

 

 

 

 

 

 

 

 

 

(Loss) from operations

 

           (512,731)

 

           (872,487)

 

                       (5,442,476)

 

 

 

 

 

 

 

 

Other income (expense)

 

 

 

 

 

 

 

Interest expense

 

             (19,001)

 

             (16,093)

 

                            (96,224)

 

Relief of payables and other indebtedness

 

                      -   

 

                      -   

 

                               66,935

 

Other income

 

                      -   

 

              15,000

 

                          2,404,184

 

Interest income

 

                2,961

 

              10,061

 

                               37,166

 

 

 

 

 

 

 

 

 

 

 

             (16,040)

 

                8,968

 

                          2,412,061

 

 

 

 

 

 

 

 

 

(Loss) before income taxes

 

           (528,771)

 

           (863,519)

 

                       (3,030,415)

 

 

 

 

 

 

 

 

Income taxes

 

                      -   

 

                      -   

 

                          (556,868)

 

 

 

 

 

 

 

 

Net income (loss)

    $

           (528,771)

    $

           (863,519)

    $

                       (3,587,283)

 

 

 

 

 

 

 

 

Per share information – basic and fully diluted:

 

 

 

 

 

 

 

Net income (loss) per share

    $

                 (0.01)

    $

                (0.01)

 

 

 

 

 

 

 

 

 

 

 

Weighted average shares outstanding

 

       78,696,276

 

      73,039,257

 

 




See the accompanying notes to the  financial statements







29

                                              





 







Fischer-Watt Gold Company, Inc.

(An Exploration Stage Company)

Consolidated Statement of Stockholders' (Deficit)

February 1, 2001 (Inception of Exploration Stage) to January 31, 2011




 

 

 

 

 

 

 

Accumulated (Deficit)

 

 

 

 

 

 

 

 

 

During

 

 

 

 

Common Stock

Additional

Capital Stock

Before

Exploration

 

 

 

 

Shares

Amount

Paid in Capital

Subscribed

Exploration

Stage

Total

 

 

 

 

 

 

 

 

 

 

 

Balance, January 31, 2001

 

44,398,384

 $  44,398

 $  14,476,921

 $      41,250

 $(15,353,115)

 $               -   

 $        (790,546)

 

 

 

 

 

 

 

 

 

 

 

Contribution to capital

 

              -   

           -   

          263,263

                  -   

                  -   

                  -   

            263,263

 

Issuance of subscribed shares

 

    825,000

        825

            40,425

         (41,250)

                  -   

                  -   

                       -   

 

Issuance of stock for

   services at $0.03 per

   share

 

  1,000,000

     1,000

            24,000

                -   

                  -   

                  -   

              25,000

 

Net (loss)

 

               -   

          -   

                    -   

                -   

                  -   

       (634,552)

           (634,552)

 

 

 

 

 

 

 

 

 

 

 

Balance, January 31, 2002

 

46,223,384

    46,223

     14,804,609

                -   

   (15,353,115)

       (634,552)

        (1,136,835)

 

 

 

 

 

 

 

 

 

 

 

Contribution to capital

 

              -   

          -   

         271,305

                 -   

                  -   

                  -   

            271,305

 

Issuance of stock options

   for services

 

              -   

          -   

           75,500

                -   

                 -   

                  -   

              75,500

 

Issuance of stock for

   services at $0.10

    per share

 

     250,000

         250

            24,750

                -   

                 -   

                  -   

              25,000

 

Stock subscriptions for

   cash at $0.03 per share

 

             -   

          -   

                  -   

          30,000

                -   

                  -   

              30,000

 

Stock subscriptions for services at $0.04 per share

 

             -   

          -   

                   -   

          12,750

                -   

               -   

              12,750

 

Net (loss)

 

             -   

          -   

                   -   

                 -   

                -   

       (586,422)

           (586,422)

 

 

 

 

 

 

 

 

 

 

 

Balance, January 31, 2003

 

46,473,384

    46,473

      15,176,164

          42,750

   (15,353,115)

    (1,220,974)

        (1,308,702)

 

 

 

 

 

 

 

 

 

 

 

Contribution to capital

 

              -

            -

          129,500

                    -

                     -

                    -

            129,500

 

Issuance of subscribed

   shares

 

 1,000,000

      1,000

            29,000

         (30,000)

                     -

                    -

                      -   

 

Discount on stock issued

   to affiliates

 

              -

            -

            57,000

                     -

                     -

                    -

              57,000

 

Stock subscriptions for

   cash at $0.02 to $0.14

    per share

 

              -

            -

                       -

        166,282

                     -

                    -

            166,282

 

Issuance of stock for cash

   at $0.04 per share

 

  3,169,000

       3,169

          114,035

                     -

                     -

                    -

            117,204

 

Net (loss)

 

                 -

               -

                        -

                     -

                     -

       (561,865)

           (561,865)

 

 

 

 

 

 

 

 

 

 

 

Balance, January 31, 2004

 

50,642,384

     50,642

     15,505,699

        179,032

  (15,353,115)

    (1,782,839)

        (1,400,581)

 

 

 

 

 

 

 

 

 

 

 

Reclassification of subscription

 

             -   

           -   

           (12,560)

          12,560

                   -   

                  -   

                      -   

 

Issuance of subscribed

   shares

 

  1,906,727

      1,407

          156,435

       (157,842)

                   -   

                  -   

                      -   

 

Issuance of stock for options

 

     500,000

        500

              4,500

           (5,000)

                   -   

                  -   

                      -   

 

Contribution to capital

 

              -   

           -   

            25,000

                   -   

                   -   

                  -   

              25,000

 

Issuance of stock and

   subscription for services

   at $0.08 per share

 

       20,000

           20

              1,580

         70,000

                    -   

                  -   

              71,600

 

Issuance of stock for cash

   at $0.07 per share

 

     400,000

         900

            27,411

                   -   

                    -   

                  -   

              28,311

 

Stock subscriptions for

   cash at $0.05 to $0.10

   per share

 

              -   

             -   

                      -   

        154,971

                    -   

                  -   

            154,971

 

Net (loss)

 

              -   

             -   

                      -   

                   -   

                    -   

       (474,858)

           (474,858)

 

 

 

 

 

 

 

 

 

 

 

Balance January 31, 2005

 

53,469,111

    53,469

     15,708,065

        253,721

   (15,353,115)

    (2,257,697)

        (1,595,557)

 

 

 

 

 

 

 

 

 

 

 

Reclassification of capital

   to shareholder loan

 

              -   

             -   

         (864,068)

                   -   

                    -   

                  -   

           (864,068)

 

Contribution to capital

 

              -   

             -   

            50,500

                   -   

                    -   

                  -   

              50,500

 

Issuance of subscribed shares

 

  3,392,308

      3,392

          237,579

       (240,971)

                    -   

                  -   

                       -   

 

Issuance of stock for

   services at $0.05 per share

 

     505,400

         505

            24,765

                   -   

                    -   

                  -   

             25,270

 

Issuance of stock for cash

   at $0.04 per share

 

   5,800,000

      5,800

          244,200

                   -   

                    -   

                  -   

            250,000

 

Issuance of stock in

   settlement of debt at

    $0.05 per share

 

   6,000,000

      6,000

          294,000

                   -   

                    -   

                  -   

            300,000

 

Net (loss)

 

                -   

             -   

                      -   

                   -   

                    -   

       (225,025)

           (225,025)

 

 

 

 

 

 

 

 

 

 

 

Balance January 31, 2006

 

69,166,819

    69,166

     15,695,041

          12,750

  (15,353,115)

    (2,482,722)

        (2,058,880)

 

 

 

 

 

 

 

 

 

 

 

Contribution to capital

 

               -   

             -   

            75,000

                   -   

                    -   

                  -   

              75,000

 

Issuance of stock in

   settlement of

   shareholder payable

   at $0.10 per share

 

     400,000

        400

            39,600

                   -   

                    -   

                  -   

              40,000

 

Issuance of stock for

   services at $0.07

   per share

 

     550,000

        550

            37,950

                   -   

                    -   

                  -   

              38,500

 

Issuance of stock options

   for services

 

               -   

             -   

          106,000

 

 

 

            106,000

 

Exercise of stock warrants

   at $0.04 per share

 

     400,000

        400

            15,600

                   -   

                    -   

                  -   

              16,000

 

Net income

 

               -   

             -   

                    -   

                   -   

                    -   

        233,471

            233,471

 

 

 

 

 

 

 

 

 

 

 

Balance January 31, 2007

 

70,516,819

    70,516

      15,969,191

          12,750

   (15,353,115)

    (2,249,251)

        (1,549,909)

 

 

 

 

 

 

 

 

 

 

 

Issuance of stock in

   settlement of shareholder

    payable at $0.05 per

   share

 

    250,000

        250

            12,250

                   -   

                    -   

                  -   

              12,500

 

 

 

 

 

 

 

 

 

 

 

Issuance of stock in

   settlement of note

   payable at $0.05 per

   share

 

    750,000

        750

            36,750

                   -   

                    -   

                  -   

              37,500

 

Issuance of stock for

   services at $0.07 per

   share

 

    350,000

         350

            24,150

                   -   

                    -   

                  -   

              24,500

 

Issuance of stock options

   for services

 

               -   

             -   

          448,000

                   -   

                    -   

                  -   

            448,000

 

Exercise of stock options

   at 0.10 per share

 

  1,000,000

     1,000

           99,000

 

 

 

            100,000

 

Net income

 

               -   

             -   

                      -   

                   -   

                    -   

         369,837

            369,837

 

 

 

 

 

 

 

 

 

 

 

Balance January 31, 2008

 

72,866,819

   72,866

      16,589,341

          12,750

   (15,353,115)

    (1,879,414)

           (557,572)

 

 

 

 

 

 

 

 

 

 

 

Contribution to capital

 

               -   

             -   

            50,000

                   -   

                    -   

                  -   

              50,000

 

Net (loss)

 

               -   

             -   

                      -   

                   -   

                    -   

       (315,579)

           (315,579)

 

 

 

 

 

 

 

 

 

 

 

Balance January 31, 2009

 

72,866,819

    72,866

      16,639,341

          12,750

   (15,353,115)

    (2,194,993)

           (823,151)

 

 

 

 

 

 

 

 

 

 

 

Issuance of stock for

   services

 

     445,000

         445

            17,025

                   -   

                    -   

                  -   

              17,470

 

Contribution to capital

 

               -   

             -   

          225,327

                   -   

                    -   

                  -   

            225,327

 

Stock compensation

   expense

 

               -   

             -   

          138,799

                   -   

                    -   

                  -   

            138,799

 

Net (loss)

 

               -   

             -   

                      -   

                   -   

                    -   

       (863,519)

           (863,519)

 

 

 

 

 

 

 

 

 

 

 

Balance January 31, 2010

 

73,311,819

    73,311

     17,020,492

         12,750

  (15,353,115)

    (3,058,512)

        (1,305,074)

 

 

 

 

 

 

 

 

 

 

 

Issuance of stock for cash

   at $0.06 per share

 

  3,766,666

      3,767

          222,233

                   -   

                    -   

                  -   

            226,000

 

Issuance of stock in

   settlement of

   shareholder

   payable at $0.06

 

  2,859,820

      2,859

          168,730

                   -   

                    -   

                  -   

            171,589

 

Stock compensation

   expense

 

               -   

             -   

             7,138

                   -   

                    -   

                  -   

               7,138

 

Contribution to capital

 

               -   

             -   

           48,000

                   -   

                    -   

                  -   

             48,000

 

Net (loss)

 

               -   

             -   

                      -   

                   -   

                    -   

       (528,771)

          (528,771)

 

 

 

 

 

 

 

 

 

 

 

Balance, January 31, 2011

 

79,938,305

 $  79,937

 $  17,466,593

 $       12,750

 $(15,353,115)

 $ (3,587,283)

 $     (1,381,118)




See the accompanying notes to the consolidated financial statements







30

                                              




















Fischer-Watt Gold Company, Inc.

(An Exploration Stage Company)

Consolidated Statements of Cash Flows

Years Ended January 31, 2011 and 2010 and

February 1, 2001 (Inception of Exploration Stage) to January 31, 2011




 

 

 

 

 

 

 

 

February 1, 2001

 

 

 

 

 

 

 

 

(Inception of

 

 

 

 

 

 

 

 

Exploration Stage)

 

 

 

 

2011

 

2010

 

to January 31, 2011

Cash flows from operating activities:

 

 

 

 

 

 

 

Net (loss)

    $

(528,771)

    $

       (863,519)

$

                (3,587,283)

 

 

 

 

 

 

 

 

 

 

Adjustments to reconcile net (loss) to net cash

     (used in) operating activities:

 

 

 

 

 

 

 

 

Income from sale of mineral interest

 

                   -   

 

                   -   

 

                (2,235,000)

 

 

Writedown of inventory to market value

 

                   -   

 

                   -   

 

                    125,000

 

 

Impairment of mineral rights

 

                   -   

 

         309,500

 

                    309,500

 

 

Gain on relief of payables and other

   indebtedness

 

                   -   

 

                   -   

 

                     (66,935)

 

 

Depreciation

 

                   -   

 

                   -   

 

                        7,062

 

 

Issuance of common stock for services and

   other non-cash items

 

                   -   

 

           17,470

 

                    224,534

 

 

Stock subscriptions related to services provided

 

                   -   

 

                   -   

 

                      82,750

 

 

Stock options issued for services

 

                   -   

 

                   -   

 

                      75,500

 

 

Stock compensation

 

             7,138

 

         138,799

 

                    699,937

 

 

Stock option expense

 

                   -   

 

                   -   

 

                               -

 

Changes in assets and liabilities:

 

 

 

 

 

 

 

 

Inventory

 

                   -   

 

                   -   

 

                      50,000

 

 

Other current assets

 

         128,138

 

       (195,330)

 

                     (71,692)

 

 

Accounts payable

 

         122,235

 

         152,679

 

                    448,834

 

 

Asset retirement obligation

 

         (52,000)

 

                   -   

 

                     (52,000)

 

 

Accounts payable and accrued expenses -

    shareholders

 

         (25,000)

 

                   -   

 

                    530,856

 

 

 

 

 

 

 

 

 

 

 

Total adjustments

 

         180,511

 

         423,118

 

                    128,346

 

 

 

 

 

 

 

 

 

 

 

Net cash (used in) operating activities

 

       (348,260)

 

       (440,401)

 

                (3,458,937)

 

 

 

 

 

 

 

 

 

 

Cash flows from investing activities:

 

 

 

 

 

 

 

 

Cash received in Tournigan acquisition

 

                   -   

 

           12,829

 

                      12,829

 

 

Proceeds from sale of mineral interest

 

                   -   

 

                   -   

 

                 2,235,000

 

 

Release of reclamation bonds

 

         304,400

 

         575,600

 

                    880,000

 

 

 

 

 

 

 

 

 

 

 

Net cash provided by investing activities

 

         304,400

 

         588,429

 

                3,127,829

 

 

 

 

 

 

 

 

 

 

Cash flows from financing activities:

 

 

 

 

 

 

 

 

Repayment of amounts due to Tournigan

   Energy Inc.

 

       (130,000)

 

       (200,000)

 

                   (330,000)

 

 

Proceeds from issuance of common shares

   and stock

 

         226,000

 

                   -   

 

                    806,486

 

 

Proceeds from exercise of options

 

                   -   

 

                   -   

 

                      35,000

 

 

Proceeds from notes payable - shareholders

 

                   -   

 

           50,000

 

                    170,500

 

 

Repayment of note payable - shareholder

 

                   -   

 

                   -   

 

                (1,001,568)

 

 

Capital contribution by shareholder

 

                   -   

 

                   -   

 

                    689,068

 

 

Net cash provided by (used in) financing

   activities

 

           96,000

 

       (150,000)

 

                    369,486

 

 

 

 

 

 

 

 

 

Increase (decrease) in cash and cash equivalents

 

           52,140

 

           (1,972)

 

                      38,378

 

 

 

 

 

 

 

 

 

Cash and cash equivalents, beginning of period

 

             6,624

 

             8,596

 

                      20,387

 

 

 

 

 

 

 

 

 

Cash and cash equivalents, end of period

    $

           58,764

    $

             6,624

    $

                      58,765

 

 

 

 

 

 

 

 

 

Supplemental cash flow information:

 

 

 

   

 

 

 

Cash paid for interest

    $

                   -   

    $

                   -   

$

                               -   

 

Cash paid for income taxes

    $

                   -   

    $

                   -   

$

                    556,868

 

 

 

 

 

 

 

 

 

Non cash investing and financing activities:

 

 

 

 

 

 

 

Reclassification of capital contributions to

   note payable

    $

                   -   

    $

                   -   

    $

                    864,068

 

Conversion of notes payable and accrued

   interest to common stock

    $

                   -   

    $

                   -   

    $

                    187,500

 

Conversion of amounts due to shareholders

   to common stock

    $

         171,589    

    $

                   -   

    $

                    374,089

 

Conversion of amounts due to shareholders

   upon exercise of stock warrants

    $

                   -   

    $

                   -   

    $

                    116,000

 

Common shares issued for stock subscriptions

    $

                   -   

    $

                   -        

    $

                    433,813

 

Conversion of amounts due to affiliate to stock subscription

    $

                   -   

    $

                   -   

$

                    131,282

 

Purchase of inventory via direct payment

   by shareholder

    $

                   -   

    $

                   -   

$

                    175,000

 

Contribution of accounts payable and accrued

   expenses - shareholder

    $

                    -     

    $

           50,000

$

                      50,000

 

Contribution of amounts due to Tournigan

   Energy Ltd. to capital

    $

           48,000

    $

          225,327

$

                    273,327




See the accompanying notes to the consolidated financial statements




31

                                              




 










FISCHER-WATT GOLD COMPANY, INC.

(An Exploration Stage Company)

NOTES TO CONSOLIDATED FINANCIAL STATEMENTS

JANUARY 31, 2011 AND 2010










Note 1.  Accounting Policies




Business Activities




Fischer-Watt Gold Company, Inc. ("Fischer-Watt" or the "Company"), and its
subsidiaries are engaged in the business of mining and mineral exploration.
 This includes locating, acquiring, exploring, improving, leasing and developing
mineral interests, primarily in the field of precious metals.




Principles of Consolidation




The consolidated financial statements include the accounts of Fischer-Watt and
its majority owned subsidiaries. Ownership interests in corporations where the
Company maintains significant influence over but not control of the entity are
accounted for under the equity method. Joint ventures involving non-producing
properties are accounted for at cost.




Cash and Cash Equivalents




For purposes of balance sheet classification and the statements of cash flows,
the Company considers all highly liquid investments purchased with an original
maturity of three months or less to be cash equivalents.




Mineral Interests




The Company capitalizes certain costs related to the acquisition of mineral
rights.




Exploration and development costs are expensed as incurred unless proven and
probable reserves exist and the property is a commercially mineable property.
 Mine development costs incurred either to develop new ore deposits, expand the
capacity of operating mines, or to develop mine areas substantially in advance
of current production are also capitalized. Costs incurred to maintain current
production or to maintain assets on a standby basis are charged to operations.
Costs of abandoned projects are charged to operations upon abandonment. The
Company evaluates, at least quarterly, the carrying value of capitalized mining
costs and related property, plant and equipment costs, if any, to determine if
these costs are in excess of their net realizable value and if a permanent
impairment needs to be recorded.




The periodic evaluation of carrying value of capitalized costs and any related
property, plant and equipment costs are based upon expected future cash flows
and/or estimated salvage value.

 




32

                                              




Property, Plant & Equipment




Property, plant and equipment are stated at cost. Depreciation on mining assets
is provided by the units of production method by reference to the ratio of units
produced to total estimated production (proven and probable reserves).




Depreciation on non-mining assets is provided by the straight-line method over
the estimated service lives of the respective assets.




Stock-Based Compensation




The Company accounts for equity instruments issued to employees for services
based on the fair value of the equity instruments issued and accounts for equity
instruments issued to other than employees based on the fair value of the
consideration received or the fair value of the equity instruments, whichever is
more reliably measurable.




The Company estimates the fair value of each stock option at the grant date by
using the Black-Scholes option-pricing model and provides for expense
recognition over the vesting period, if any, of the stock option.




Revenue Recognition




Sales revenue is recognized upon the production of metals having a fixed
monetary value.  Metal inventories are recorded at estimated net realizable
value, except in cases where there is no immediate marketability at a quoted
market price, in which case they are recorded at the lower of cost or net
realizable value.




Gains on the sale of mineral interests include the excess of the net proceeds
from sales over the Company's net book value in that property.




Generative exploration program fees, received as part of an agreement whereby a
third party agrees to fund a generative exploration program in connection with
mineral deposits in areas not previously recognized as containing mineralization
in exchange for the right to enter into a joint venture in the future to further
explore or develop specifically identified prospects, are recognized as revenue
in the period earned.




Foreign Currency Translation




The functional currency for the Company’s operations is the US dollar. The
assets and liabilities of any foreign subsidiaries are translated at the rate of
exchange in effect at the balance sheet date. Income and expenses are translated
using the weighted average rates of exchange prevailing during the period which
the foreign subsidiary was owned. The related translation adjustments are
reflected in the accumulated translation adjustment section of stockholders'
(deficit).







33

                                              




Environmental and Reclamation Costs




The Company currently has no active reclamation projects at its past drilling
sites, having completed all such work.  Expenditures relating to ongoing
environmental and reclamation programs would either be expensed as incurred or
capitalized and depreciated depending on the status of the related mineral
property and their future economic benefits. The recording of provisions
generally commences when a reasonably definitive estimate of cost and remaining
project life can be determined.




Income Taxes




The Company accounts for income taxes using the liability method, recognizing
deferred income taxes for certain temporary differences between the financial
reporting and tax basis of assets and liabilities. Deferred taxes are measured
using enacted tax rates in effect in the years in which the temporary
differences are expected to reverse.




Concentration of Credit Risk




The Company maintains cash in accounts which may, at times, exceed federally
insured limits.  To date, these concentrations of credit risk have not had a
significant impact on the Company’s financial position or results of operations.




The Company will sell most of its metal production to a limited number of
customers. However, due to the nature of the metals market, the Company is not
dependent upon a significant customer to provide a market for its products.




Although the Company could be directly affected by weakness in the metals
processing business, the Company monitors the financial condition of its
customers and considers the risk of loss to be remote.




Inventory




Inventory is valued at the lower of cost or market on a first-in first-out
basis. The Company had no inventory on hand at January 31, 2011 or 2010.




Estimates




The preparation of financial statements in conformity with accounting principles
generally accepted in the United States of America requires management to make
estimates and assumptions that affect the reported amounts of assets and
liabilities and disclosure of contingent assets and liabilities at the date of
the financial statements and the reported amounts of revenues and expenses
during the reporting period. Actual results could differ from those estimates.







34

                                              




Fair Value of Financial Instruments




Fair value estimates discussed herein are based upon certain market assumptions
and pertinent information available to management as of January 31, 2011 and
2010. The respective carrying value of certain on-balance-sheet financial
instruments approximated their fair values. These financial instruments include
cash, restricted deposits, prepaid and other current assets, accounts payable
and accrued expenses, and notes payable. Fair values were assumed to approximate
carrying values for these financial instruments because they are short term in
nature and their carrying amounts approximate fair values or they are receivable
or payable on demand.




Impairment of Long Lived Assets




Long-lived assets and certain identifiable intangibles held and used by the
Company are reviewed for possible impairment whenever events or circumstances
indicate the carrying amount of an asset may not be recoverable or is impaired.
 Management has not identified any material impairment losses as of the date of
these financial statements.




Net Income (Loss) Per Share




Basic earnings (loss) per share is calculated by dividing net income (loss) by
the weighted average number of common shares outstanding for the period. Diluted
earnings (loss) per share is calculated by dividing net income (loss) by the
weighted average number of common shares and dilutive common stock equivalents
outstanding. During the periods when they are anti dilutive, common stock
equivalents are not considered in the computation.




Segment Information




The Company discloses certain information based on the way management organizes
financial information for making operating decisions and assessing performance.
 The Company currently operates in a single business segment and will evaluate
additional segment disclosure requirements as it expands its operations.




Recently Adopted Accounting Pronouncements




The Company evaluates the pronouncements of various authoritative accounting
organizations, primarily the Financial Accounting Standards Board (“FASB”), the
SEC, and the Emerging Issues Task Force (“EITF”), to determine the impact of new
pronouncements on US GAAP and the impact on the Company.  The Company adopted
the following new accounting standards during the year ended January 31, 2011:




ASU 2010-06 amended existing disclosure requirements about fair value
measurements by adding required disclosures about items transferring into and
out of levels 1 and 2 in the fair value hierarchy; adding separate disclosures
about purchase, sales, issuances, and settlements relative to level 3
measurements; and clarifying, among other things, the existing fair value
disclosures about the level of disaggregation.  The ASU was adopted during the
period ended April 30, 2010, and its adoption had no impact on the Company’s
consolidated financial position, results of operations or cash flows.




35

                                              




ASU 2009-17 revised the consolidation guidance for variable-interest entities.
The modifications include the elimination of the exemption for qualifying
special purpose entities, a new approach for determining who should consolidate
a variable-interest entity, and changes to when it is necessary to reassess who
should consolidate a variable-interest entity.  TheASU was adopted during the
period ended April 30, 2010, and its adoption had no impact on the Company’s
consolidated financial position, results of operations or cash flows.




Recently Issued Accounting Pronouncements




The following accounting standards updates were recently issued and have not yet
been adopted by the Company.  These standards are currently under review to
determine their impact on the Company’s consolidated financial position, results
of operations, or cash flows.




ASU 2010-06 was issued in January 2010, and clarifies existing disclosures of
inputs and valuation techniques for Level 2 and Level 3 fair value measurements.
 The disclosure of activity within Level 3 fair value measurements is effective
for fiscal years beginning after December 15, 2010, and for interim periods
within those years.




ASU 2010-29 was issued in December 2010, and requires a public entity to
disclose pro forma information for business combinations that occurred in the
current reporting period.  This ASU will be effective for business combinations
for which the acquisition date is on or after the beginning of the first annual
reporting period beginning on or after December 15, 2010.  Early adoption is
permitted.

 

There were various other updates recently issued, most of which represented
technical corrections to the accounting literature or application to specific
industries.  None of the updates are expected to a have a material impact on the
Company's consolidated financial position, results of operations or cash flows.







Note 2. Financial Condition, Liquidity, and Going Concern




At January 31, 2011, the Company had stockholders’ and working capital deficits
of $1,381,118 and an accumulated deficit of $18,940,398.  In addition, the
Company has no revenue producing operations. These conditions raise substantial
doubt about the Company's ability to continue as a going concern.




The ability of the Company to achieve its operating goals and thus positive cash
flows from operations is dependent upon its ability to acquire a mineral
property and ultimately achieve production status, the future market price of
metals, future capital raising efforts, and the ability to achieve future
operating efficiencies anticipated with increased production levels.
Management's plans will require additional financing, and exploration activity
with respect to mineral properties. While the Company has been successful in
capital raising endeavors in the past, there can be no assurance that its future
efforts and anticipated operations will be successful.







36

                                              







The financial statements do not include any adjustments to reflect the possible
future effects on the recoverability and classification of assets or the amounts
and classification of liabilities that may result from the possible inability of
the Company to continue as a going concern.







Note 3.  Correction of an Error




The January 31, 2010 statement of cash flows has been restated to correct the
presentation of restricted cash.  These amounts were originally reported as an
operating activity instead of an investing activity.  




In addition, the excess of the purchase price over the fair value of net assets
on the acquisition of Tournigan USA, Inc. (see Note 4) was orginally recorded as
goodwill.  This amount should have been classified as mineral rights.




The above restatements did not have any effect on previously reported net income
(loss) or earnings per share amounts.







Note 4.  Acquisition of Tournigan USA, Inc.




On February 27, 2009, the Company completed the acquisition of 100% of the
common shares of Tournigan USA, Inc (TUSA), a wholly owned subsidiary of
Tournigan Energy, Ltd. (Tournigan Energy). As consideration for this
transaction, the Company issued Tournigan Energy an interest-free promissory
note in the amount of $325,327. In addition, the Company agreed to secure the
release of, or reimburse Tournigan Energy for, the existing reclamation bonds on
the properties in the amount of $930,000, less any applicable reclamation costs.
The Company has granted Tournigan Energy a 30% carried interest on each of the
existing properties up to the completion of a feasibility study for any project
encompassing any of these properties. At that point, Tournigan Energy can elect
to convert its interest into a 30% contributing working interest or allow its
interest to dilute to a 5% net profits interest.




Peter Bojtos, President, CEO and Chairman of the Board of Fisher-Watt, declared
his interest in this transaction as he is also a director of Tournigan Energy.




The transaction described above relating to the acquisition of TUSA was
accounted for as a business combination in accordance with ASC Topic 805
(formerly FAS No. 141R). A summary of the transaction is presented below:




37

                                              







Fair value of net tangible assets acquired:

 

 

Cash

$     12,829

 

Accrued interests receivable

         3,202

 

Restricted deposits

     930,000

 

Accounts payable

          (204)

 

Asset retirement obligation

     (52,000)

 

Acquired net assets (100%)

     893,827

 

 

 

Purchase Price:

 

Promissory note payable

$   325,327

 

Due to Tournigan Energy, Ltd., net

     878,000

 

 

 

 

Total

$1,203,327

 

 

 

 

Mineral rights

$   309,500




The results of the operations of TUSA have been included in the results of
operations of the Company for the period from February 28, 2009. Had the
acquisition taken place on February 1, 2009, the results of operations for the
year ended January 31, 2010 would have been:




Revenue

 

$     6,346

Net loss

 

  (808,957)

Net loss per share

 

        (0.01)




Subsequent to the acquisition of TUSA, the Company evaluated its new holdings,
and determined that the carrying value of the mineral rights exceeded their net
realizeable value.  Accordingly, the Company recorded an impairment charge of
$309,500 for the year ended January 31, 2010.







Note 5.  Due to Tournigan Energy, Ltd.




In connection with the acquisition of TUSA, the Company issued to Tournigan
Energy an interest-free promissory note in the amount of $325,327. The
promissory note was due August 31, 2009. In addition, the Company agreed to
secure the release of, or reimburse Tournigan Energy for, the existing
reclamation bonds on the properties in the amount of $930,000, less any
applicable reclamation costs.




On August 21, 2009, Tournigan Energy extended the due date of the promissory
note to December 15, 2009. Tournigan Energy also extended the repayment date of
the first $530,000 of reclamation bonds to December 15, 2009, and the repayment
of the remaining $400,000, less the cost of the reclamation work, to September
30, 2010.




On December 14, 2009, Tournigan Energy agreed to reduce the amount payable under
the promissory note to $100,000. This amount was paid on December 15, 2009, and
the promissory note was extinguished. In addition, the Company paid $100,000 as
partial payment of the $530,000 installment of the reclamation bond due on that
date.







38

                                              







On December 22, 2010, Fischer-Watt repaid Tournigan Energy a further $130,000.




At January 31, 2011, the balance due to Tournigan Energy was $600,000.  This
amount will be repaid from one-half of the proceeds (net of issuance costs) of
all equity share issues of Fischer-Watt until Tournigan Energy has been paid in
full.







Note 6.  Prepaid and Other Current Assets




Mineral claim maintenance fees are paid annually to secure the rights to mineral
claims.  Amounts paid are considered a prepaid expense, and are amortized over
the term of the claim.




During 2011 and 2010, TUSA paid $126,980 and $340,340, respectively, in federal
mineral claim maintenance fees.  The balance included in prepaid and other
current assets at January 31, 2011 and 2010 was $74,072 and $198,532,
respectively.







Note 7.  Notes Payable - Shareholder




In 2005, a shareholder advanced $30,000 to the Company for working capital
purposes and to assist in identification of new mining properties.  This loan is
due on demand and bore interest at 5% per annum through January 31, 2009, at
which time the interest rate was increased to 10% per annum.  During the years
ended January 31, 2010 and 2009, the shareholder advanced an additional $50,000
and $80,000, respectively, under substantially identical terms.







Note 8.  Accounts Payable and Accrued Expenses - Shareholders

 

During the year ended January 31, 2011, the Company repaid $25,000 due to a
shareholder. In addition, two shareholders converted $171,589 of amounts owed to
them into 2,850,820 shares of common stock as part of a private placement.







Note 9.  Asset Retirement Obligation and Restricted Deposits




Asset retirement obligations relate to legal obligations for site restoration
and clean-up costs for exploration drilling activities in Arizona and Wyoming.
 The Company posts restricted deposits with US government agencies that are
legally restricted for the purpose of settling these obligations.




During 2008 and 2009, TUSA carried out the required reclamation work and
reseeding of affected areas in Wyoming.  During the year ended January 31, 2010,
the Wyoming Department of Environmental Quality (WDEQ) inspected the property
and subsequently released $575,600 of restricted deposits.  Approximately
$340,000 of this amount was used to pay annual mineral claim fees, $200,000 was
paid to Tournigan Energy, and the balance was used for general corporate
purposes.




During the year ended January 31, 2011, the remaining reclamation work was
completed, and $304,400 of restricted deposits were released.  Approximately
$127,000 of this amount was used to pay annual mineral claim fees, $130,000 was
paid to Tournigan Energy, and $47,000 was used for general corporate purposes.




The balance of restricted deposits at January 31, 2011 was $50,000, which will
be released upon future inspection by the Arizona BLM.  







39

                                              







Note 10.  Stockholders' (Deficit)




During the year ended January 31, 2002, a shareholder contributed $263,263 to
the capital of the Company to be used primarily for the identification and
assessment of mining properties.  The Company issued 825,000 shares of common
stock which had been subscribed for in a prior year.  The Company issued
1,000,000 shares of common stock in exchange for consulting services, which were
valued at their fair market value of $25,000.




During the year ended January 31, 2003, a shareholder contributed $271,305 to
the capital of the Company to be used primarily for the identification and
assessment of mining properties.  The Company issued 250,000 shares of common
stock in exchange for consulting services, which were valued at their fair
market value of $25,000.  During the year ended January 31, 2003, the Company
received cash aggregating $30,000 related to a stock subscription for 1,000,000
common shares from a director. In addition, the Company agreed to issue 325,000
shares of common stock for services. These shares were valued at their fair
market value of $12,750 and charged to operations during the year ended January
31, 2003.




During the year ended January 31, 2004, a shareholder contributed $129,500 to
the capital of the Company to be used primarily for the identification and
assessment of mining properties.  The Company issued an aggregate of 3,169,000
shares of common stock for cash of $117,204.  In addition, the Company accepted
stock subscriptions for 1,300,000 shares of common stock for cash of $35,000 and
937,727 shares of common stock for the forgiveness of salary due to an officer
of $131,282. One of the cash subscriptions for 1,050,000 shares is with an
affiliate and the discount on the shares from fair market value of $31,500 has
been charged to operations during the year ended January 31, 2004.




During the year ended January 31, 2005, a shareholder contributed $25,000 to the
capital of the Company to be used primarily for the identification and
assessment of mining properties.  The Company issued 1,906,727 shares of common
stock for stock subscriptions of $157,842. The Company issued 400,000 shares of
common stock for cash aggregating $28,311. In addition, certain affiliates
exercised options to purchase 500,000 shares of common stock for $5,000. The
Company also issued 20,000 shares of common stock for services and recorded a
subscription for 875,000 shares of common stock valued at fair market value of
$70,000 for services. In addition the Company received $154,971 for stock
subscriptions.

 

During the year ended January 31, 2006, the Company issued 3,392,308 shares of
common stock for stock subscriptions of $239,971. The Company issued 5,800,000
shares of common stock for cash aggregating $250,000. In addition, loans
outstanding in the amount of $250,000 were converted to 6,000,000 shares of
common stock.  The Company issued 505,400 shares of common stock for services
valued at fair market value of $25,270.  In addition, $864,068 of capital
contributions made by a Company controlled by a shareholder in prior years were
reclassified as notes payable and fully repaid during the year ended January 31,
2008.







40

                                              







During the year ended January 31, 2007, the Company issued 400,000 shares of
common stock at $0.10 per share in settlement of amounts due to a shareholder.
The Company issued 550,000 shares of common stock for services valued at fair
market value of $38,500, and issued options valued at $106,000.  In addition, a
shareholder exercised warrants to purchase 400,000 shares of common stock at
$0.04 per share, reducing amounts owed by the Company in the amount of $16,000.




During the year ended January 31, 2008, the Company issued 1,000,000 warrants
which were exercised in settlement of amounts due to a shareholder.  Two
directors exercised stock options for a total of 1,000,000 shares of common
stock at $0.05 per share in exchange for debt of $50,000. In addition the
Company issued 350,000 shares of common stock for services valued at fair market
value of $24,500.




During the year ended January 31, 2009, a shareholder forgave accounts payable
and accrued expenses in the amount of $50,000.  This amount was recorded as a
contribution to capital.




During the year ended January 31, 2010, a related party forgave notes payable in
the amount of $225,327.  This amount was recorded as a contribution to capital.




During the year ended January 31, 2011, the Company issued 2,859,820 shares of
common stock at $0.06 per share in settlement of amounts due to two
shareholders.  The Company completed a private placement in the amount of
$226,000 by issuance of 3,766,667 shares of common stock at $0.06 per share.
Each share included a warrant exercisable at $0.12 over two years.  The Company
granted options valued at $7,138 for investor relations services.  In addition,
a related party contributed $48,000 to capital.  







Note 11.  Common Stock Options and Warrants




The Company's Stock Option Plan states that the exercise price of each option
will be granted at an amount that equals the market value at the date of grant.
All options vest at a time determined at the discretion of the Company's Board
of Directors. All options expire if not exercised within 10 years from the date
of grant, unless stated otherwise by the Board of Directors upon issuance.




The Company records compensation expense for the fair value of options granted
under the Company's stock option plan.  The Company estimates the fair value of
each stock option at the grant date by using the Black-Scholes option-pricing
model.




During the year ended January 31, 2008, stock options were granted to purchase
2,000,000 shares of common stock at an exercise price of $0.10 per share and a
term of 5 years. The Company also extended the option expiry date for two
directors on options for 1,000,000 shares to June 30, 2009.




No stock options were granted during the year ended January 31, 2009, nor were
any stock options exercised.







41

                                              







During the year ended January 31, 2010, the Company granted stock options to
purchase a total of 3,750,000 shares of common stock at various exercise prices:
3,150,000 stock options at $0.06 per share; 500,000 stock options at $0.08 per
share; and 100,000 stock options at $0.30 per share.  The fair value of these
options was determined to be $138,799 based on the following assumptions:  stock
price at date of grant of $0.06, expected life of 5 years, dividend yield of 0%,
interest rate of 2.4% and volatility of 77%.




During the year ended January 31, 2011, the Company granted stock options to
purchase 600,000 shares of common stock at $0.05.  The fair value of these
options was determined to be $7,138 based on the following assumptions:  stock
price at date of grant of $0.04, expected life of 1.5 years, dividend yield of
0%, interest rate of 0.44% and volatility of 76%.




The following table summarizes the stock option activity:




 

 

 

 

 

 

 







Stock Options

 

Weighted-average

Price per share

 

 

 

 

 

Outstanding January 31, 2009

 

    16,400,000

 

$0.28

 

 

 

 

 

Granted

 

     3,750,000

 

$0.07

Exercised

 

                 --

 

--

Expired

 

   (1,750,000)

 

$0.08

 

 

 

 

 

Outstanding January 31, 2010

 

   18,400,000

 

$0.26

 

 

 

 

 

Granted

 

        600,000

 

$0.05

Exercised

 

                  --

 

--

Expired

 

    (4,000,000)

 

$0.30

 

 

 

 

 

Outstanding January 31, 2011

 

   15,000,000

 

$0.24




 

42

                                              







The following table summarizes information about fixed-price stock options at
January 31, 2011:




 

 

 

 

 

 

 

 

 







 

Price

Weighted

Average

Number

Outstanding







Contractual

Life

Weighted

Average

Exercise

Price

Weighted

Average

Number

Exercisable

Weighted

Average

Exercise

Price

 

 

 

 

 

 

$0.05

      600,000

1.0 yrs

$0.05

      600,000

$0.05

$0.06

   3,150,000

4.0 yrs

$0.06

   3,150,000

$0.06

$0.08

      500,000

4.0 yrs

$0.08

      500,000

$0.08

$0.10

   2,650,000

0.5 yrs

$0.10

   2,650,000

$0.10

$0.10

   2,000,000

1.3 yrs

$0.10

   2,000,000

$0.10

$0.30

      100,000

4.0 yrs

$0.30

      100,000

$0.30

$0.40

   4,000,000

1.9 yrs

$0.40

   4,000,000

$0.40

      $0.60

   2,000,000

4.9 yrs

$0.60

   2,000,000

$0.60




During the year ended January 31, 2011, the Company issued 6,626,486 warrants in
connection with a private placement.  The warrants are exercisable for a period
of two years for $0.12 per share. However, if the common shares trade at over
$0.18 per share in any 20-day period during the life of the warrants, the
Company has the right to accelerate the expiry date of the warrants.







Note 12.  Income Taxes




The components of net (loss) before taxes for the Company's domestic and foreign
operations were as follows:




 

 

 

 

January 31,

2011

 

2010

 

 

 

 

Domestic

  $(528,771)

 

  $(863,519)

 

 

 

 

Net income before taxes

  $(528,771)

 

  $(863,519)







43

                                              







The difference between the federal statutory tax rate and the effective tax rate
on net income before taxes is as follows:




 

 

 

 

January 31,

2010

 

2009

 

 

 

 

Federal statutory rate

 (34.0)%

 

(34.0)%

Increase in net deferred tax asset

   valuation allowance




  34.0

 




 34.0

 

    0.0%

 

   0.0%







The Company has federal tax loss carry forwards of approximately $4.1 million at
January 31, 2011, which expire through 2031. The principal difference between
the net loss reported for income tax purposes and the net loss reported for
financial reporting purposes relates to stock based compensation expense.




The Company has a deferred tax asset of approximately $1.4 million resulting
from the net operating loss carry forwards.  At this time, the Company is unable
to determine if it will be able to benefit from its deferred tax asset.
 Accordingly, a valuation allowance has been established for the entire deferred
tax asset.  The change in the valuation allowance was approximately $1.4 million
for the year ended January 31, 2011.




The amount of income taxes the Company pays is subject to ongoing examinations
by federal and state tax authorities. To date, there have been no reviews
performed by federal or state tax authorities on any of the Company’s previously
filed returns. The Company’s 2008 and later tax returns are still subject to
examination.







Note 13.  Subsequent Events




The Company has evaluated events and transactions occurring subsequent to the
balance sheet date for possible disclosure or recognition in the consolidated
financial statements.  The Company has determined that there were no such events
or transactions that warrant disclosure or recognition in the consolidated
financial statements.

 




44

                                              




 

Item 9.  Changes in and Disagreements With Accountants on Accounting and
Financial

              Disclosure.




The Company retains StarkSchenkein, LLP as its principal independent auditor.
There has been no disagreement between the parties during the fiscal year.







Item 9A(T).  Controls and Procedures.




(a)  We maintain a system of controls and procedures designed to ensure that
information required to be disclosed by us in reports that we file or submit
under the Securities Exchange Act of 1934, as amended, is recorded, processed,
summarized and reported, within time periods specified in the SEC’s rules and
forms and to ensure that information required to be disclosed by us in the
reports that we file or submit under the Securities Exchange Act of 1934, as
amended, is accumulated and communicated to our management, including our Chief
Executive Officer and Principal Financial Officer, or persons performing similar
functions, as appropriate to allow timely decisions regarding required
disclosure.  As of January 31, 2011, under the supervision and with the
participation of our Chief Executive Officer and Principal Financial Officer,
management has evaluated the effectiveness of the design and operation of our
disclosure controls and procedures.  Based on that evaluation, the Chief
Executive Officer and the Principal Financial Officer concluded that our
disclosure controls and procedures were effective.  




As permitted by applicable SEC rules, this report does not include an
attestation report of our independent registered public accounting firm
regarding internal control over financial reporting.  Management's report, which
is included in Item 8 above, was not subject to attestation by our registered
public accounting firm pursuant to temporary rules of the SEC that permit us to
provide only management's report in this annual report.




(b)  There were no changes in our internal control over financial reporting
during the quarter ended January 31, 2011, that materially affected, or are
reasonably likely to materially affect, our internal controls over financial
reporting.







Item 9B.  Other Information.




None.







45

                                              




PART III




Item 10.  Directors, Executive Officers and Corporate Governance.




The following table sets forth information regarding the directors and executive
officers of the Company.




 

 

 

Name

Age

Position

 

 

 

Peter Bojtos

62

Director

 

 

Chairman, President & CEO

 

 

 

James M. Seed

70

Director

 

 

 

Gerald D. Helgeson

77

Director

 

 

Secretary

 

 

 

William Rapaglia

64

Director




All of the directors have been elected for a term of one year or until a
successor is elected. Directors are subject to election annually by the
shareholders. Directors are elected by a simple majority of the shareholders.




The position of Chief Financial Officer has been vacant since the resignation of
Ms. Michele Wood on April 13, 1998. The duties of the CFO are fulfilled by other
Company executives and contract accountants. The Audit Committee is composed of
Messrs. Helgeson and Seed who are both independent directors. Each of these
directors is financially literate but none of them is a financial expert.




There are no family relationships by blood, marriage or adoption among any of
the officers or significant employees of the Company.




PETER BOJTOS




Peter Bojtos, P. Eng. was born on March 26, 1949 and received a Bachelor of
Science Honors degree in Geology from Leicester University, England. He has an
extensive background in the mining industry, with over 38 years in exploration,
production and corporate management. He is currently a Director of several other
natural resource companies.




Following a 15 year career at Kerr Addison Mines, Limited, where he was latterly
Vice-President – Corporate Development, Mr. Bojtos in 1992 became President and
Chief Executive Officer of Consolidated Nevada Goldfields Corporation. From
August 1993 until 1995, Mr. Bojtos was President and Chief Executive Officer of
Greenstone Resources Ltd.




Mr. Bojtos became a Vice President and Vice Chairman of the Board of Directors
of Fischer-Watt in April 1996 and became Chairman, President and CEO, and acting
Chief Financial Officer of the Company on August 4, 2005.




46

                                              




 




JAMES M. SEED




James Seed was born on April 4, 1941. He is a graduate of Brown University
(1963) and received his MBA from Stanford University in 1965. He is Chairman,
President and Owner of The Astra Ventures Inc. and The Astra Projects Inc., both
privately owned land development companies. He has been with these companies
since 1979.




From November 1979 to May 1989, he was the President and Owner of Buffinton Box
Company. From February 1971 to November 1979, Mr. Seed was with Fleet Financial
Group, spending his last two years there as Treasurer of the Corporation. Mr.
Seed was a Commissioner of Rhode Island Investment Commission and was a Trustee
of The Galaxy Funds, an $8.4 billion family of 33 mutual funds. He was a Trustee
of Brown University from 1984 to 1990.




Mr. Seed has been a Director of Fischer-Watt since June 1, 1996. Mr. Seed
stepped down as Chairman of the Board of Directors on August 4, 2005.




GERALD D. HELGESON




Gerald Helgeson was born in St. Cloud, Minnesota on October 3, 1933. After
graduating from the University of Minnesota in 1955, Mr. Helgeson founded Jack
Frost, Inc., which became the largest integrated poultry complex in the Upper
Midwest. In addition, Mr. Helgeson was a member of the Young Presidents
Organization. Mr. Helgeson has been a director of the Company since March 14,
1994.




WILLIAM J. RAPAGLIA




William J. Rapaglia has over twenty years experience in real estate,
acquisitions, constructions and development. Since 1995, Mr. Rapaglia has been
involved with the management, direction, growth and development of both private
and public companies.




Since 1997, he has been involved in the mining industry. Mr. Rapaglia has been a
director of Fischer-Watt since October 10, 2003. Since 2003, Mr. Rapaglia has
also been CEO and Chairman of the Board of a privately held Defense Contracting
Company.







47

                                              







Item 11.  Executive Compensation.




The following Summary Compensation Table sets forth the compensation of the
named executive officers of the Company for each of the two fiscal years ended
January 31, 2010 and 2011 that was paid by the Company.




SUMMARY COMPENSATION TABLE




 

 

 

 

 

 

 







Name and Principal Position




Year




Salary

($)




Bonus

($)

Stock

Awards

($)

Option

Awards

($)

All Other

Compensation

($)

 

 

 

 

 

 

 

Peter Bojtos

2011

$95,004                   

NIL

NIL

NIL  

NIL

President and Chief

   Executive Officer

2010

  95,004         

NIL

NIL

$36,292

NIL







The following table sets out information as to securities underlying outstanding
exercisable options for each named executive officer of the Company as of
January 31, 2011.




 

 

 

 










Name

Number of Shares

Underlying Options

(#)

Exercisable







Option Exercise

Price ($)







Option

Expiration Date

 

 

 

 

Peter Bojtos

500,000

0.10

7/27/2011

 

300,000

500,000

500,000

0.10

0.06

0.08

5/22/2012

1/21/2015

1/21/2015




The following table sets forth information as to the compensation paid to the
directors of the Company during the fiscal year ended January 31, 2011




 

 

 

 

 




Name

Fees Earned or

Paid in Cash ($)

Stock Awards

($)

Option Awards

(#)

All Other

Compensation

Peter Bojtos

NIL

NIL

NIL

NIL

James M. Seed

NIL

NIL

NIL

NIL

Gerald D. Helgeson

NIL

NIL

NIL

NIL

William Rapaglia

NIL

NIL

NIL

NIL







48

                                              



















Item 12.   Security Ownership of Certain Beneficial Owners and Management and
Related

               Stockholder Matters.




The following table sets forth information with respect to the persons known to
the Company to be the beneficial owners of more than 5% of any class of the
Company’s voting securities at April 25, 2011:




 

 

 

 










Title of Class







Name and Address of

Beneficial Owner

Amount and

Nature of

Beneficial

Ownership







Percent of

Class

 

 

 

 

Common Stock

Cede & Co.

P.O. Box 222

New York, NY  10274

42,147,610 Shares

Owned indirectly (1)

52.7%

 

 

 

 

Common Stock

Peter Bojtos

2582 Taft Court

Lakewood, CO  80215

10,446,567 shares

Owned directly and indirectly (2)

12.5% (3)

 

 

 

 

Common Stock

James M. Seed

50 South Main Street

Providence, RI 02903

28,266,600 shares

Owned directly and indirectly (4)

32.2% (5)




(1)

Cede & Company is a brokerage clearing company.




(2)

Includes 5,967,417 shares beneficially owned, 1,800,000 shares underlying
outstanding stock options which are exercisable within 60 days, 1,679,150 shares
underlying outstanding warrants which are exercisable within 60 days, and
1,000,000 shares owned by Mr. Bojtos’ spouse, as to which shares he may be
deemed to have beneficial ownership.




(3)

Percentage calculated on the basis of 83,417,455 shares of the Company's common
stock issued and outstanding which includes: (i) 79,938,305 shares of common
stock issued and outstanding as of April xx, 2011; (ii) 1,800,000 stock options
issued which are immediately exercisable for shares of Common Stock; and (iii)
1,679,150 warrants issued which are immediately exercisable for shares of Common
Stock.




(4)

Includes 20,516,600 shares beneficially owned directly and through various
related companies and trusts, 1,300,000 shares underlying outstanding stock
options which are exercisable within 60 days, 6,000,000 options issued to The
Astra Ventures Inc, a company controlled by Mr. Seed that are immediately
exercisable for shares of Common Stock, and 450,000 shares underlying
outstanding warrants which are exercisable within 60 days.







49

                                              




(5)

Percentage calculated on the basis of 87,688,305shares of the Company’s common
stock issued and outstanding which includes: (i) 79,938,305 shares of common
stock issued and outstanding as of April xx, 2011; (ii) 1,300,000 options issued
to Mr. Seed which are immediately exercisable for shares of Common Stock; (iii)
6,000,000 options issued to The Astra Ventures, Inc. which are immediately
exercisable for shares of Common Stock and (iv) 450,000 warrants issued which
are immediately exercisable for shares of Common Stock.




The following table sets forth information as to the beneficial ownership of
each class of the Company’s equity securities beneficially owned by the
Company’s directors and executive officers as of April xx, 2011:







 

 

 

 










Title of Class







Name and Address of

Beneficial Owner

Amount and

Nature of

Beneficial

Ownership







Percent of

Class

 

 

 

 

Common Stock

Peter Bojtos

2582 Taft Court

Lakewood, CO  80215

10,446,567 shares

Owned directly and indirectly (1)

12.5% (2)

 

 

 

 

Common Stock

James M. Seed

50 South Main Street

Providence, RI 02903

28,266,600 shares

Owned directly and indirectly (3)

32.2% (4)

 

 

 

 

Common Stock

Gerald D. Helgeson

3770 Poppy Lane

Fallbrook, CA 92028

1, 700,000 shares

Owned indirectly(5)

2.1%(6)

 

 

 

 

Common Stock

William Rapaglia

1821 Hillandale Road

Durham, NC 27705

2,305,400 shares

Owned directly(7)

2. 8%(8)

 

 

 

 

Common Stock

All Officers and Directors of the Company as a Group (4 persons)

42,718,567

45.4%(9)




(1)

See footnote (2) to first beneficial ownership table under Item 12.




(2)

See footnote (3) to first beneficial ownership table under Item 12.




(3)

See footnote (4) to first beneficial ownership table under Item 12.




(4)

See footnote (5) to first beneficial ownership table under Item 12.




50

                                              







(5)

Includes 400,000 shares and 1,300,000 shares underlying outstanding stock
options that are exercisable within 60 days and owned by Mr. Helgeson’s spouse,
as to which shares Mr. Helgeson may be deemed to have beneficial ownership.




(6)

Percentage calculated on the basis of 81,238,305 shares of the Company’s common
stock issued and outstanding which includes: (i) 79,938,305 shares of common
stock issued and outstanding as of April 25, 2011, and (ii) 1,300,000 options
issued which are immediately exercisable for shares of common stock.




(7)

Includes 755,400 shares beneficially owned, 1,300,000 shares underlying
outstanding stock options that are exercisable within 60 days and 250,000 shares
underlying outstanding warrants which are exercisable within 60 days.




(8)

Percentage calculated on the basis of 81,488,305 shares of the Company's common
stock issued and outstanding which includes: (i) 79,938,305 shares of common
stock issued and outstanding as of April 25, 2011; (ii) 1,300,000 stock options
issued which are immediately exercisable for shares of Common Stock; and (iii)
250,000 warrants issued which are immediately exercisable for shares of Common
Stock




(9)

Percentage calculated on the basis of 94,017,455 shares of the Company’s common
stock issued and outstanding which includes: (i) 79,938,305 shares of common
stock issued and outstanding as of May 14, 2010; (ii) 11,700,000 options issued
which are immediately exercisable for shares of Common Stock; and (iii)
2,379,150 warrants issued which are immediately exercisable for shares of Common
Stock.







Item 13.   Certain Relationships and Related Transactions, and Director
Independence.




 In order to carry out the sale of Montoro in Mexico, the Company reacquired the
interest held by Astra, a company controlled by a Director that in turn had
advanced funds in the amount of $864,068 for an interest of 21.6% in La Balsa.
The Company assumed the liability of $864,068 due to Astra and this amount has
been repaid.  Additionally the Company agreed to compensate Astra with share
purchase options of 4,000,000 restricted common shares at $0.30 per share,
expiring Dec 5, 2010; 4,000,000 restricted common shares at $0.40 per share,
expiring Dec 5, 2012; and 2,000,000 restricted common shares at $0.60 per share,
expiring Dec 5, 2015.




Due to severe cash shortages in recent years, executives of the Company had been
deferring the payment of their fees and expenses and had loaned money to the
Company.  Mr. Peter Bojtos, Chairman, President and CEO, is owed $538,168 as of
Jan 31, 2011 for fees, loans and accrued interest and expenses. The loans,
totaling $160,000 in the form of Demand Loans, accrue interest at a rate of 10%
per annum compounded annually.







51

                                              







Item 14.  Principal Accounting Fees and Services.




The Company's Board of Directors reviews and approves audit and permissible
non-audit services performed by its independent accountants, as well as the fees
charged for such services. In its review of non-audit service fees and its
appointment of StarkSchenkein, LLP as the Company's independent accountants, the
Board of Directors considered whether the provision of such services is
compatible with maintaining independence. The Board of Directors approved all of
the services provided and fees charged by StarkSchenkein, LLP in fiscal years
ended January 31, 2011 and 2010.




Audit Fees

 

The aggregate fees billed by StarkSchenkein, LLP for professional services for
the audit of the annual financial statements of the Company and the reviews of
the financial statements included in the Company's quarterly reports on Form
10-Q for the past two years were $36,000 and $22,750 respectively, net of
expenses.  The aggregate fees billed by StarkSchenkein, LLP for audit-related
fees for the past two years were $0 and $20,000, respectively.

 

Audit-Related Fees




There were no other fees billed by StarkSchenkein, LLP during the last two
fiscal years for assurance and related services that were reasonably related to
the performance of the audit or review of the Company's financial statements and
not reported under "Audit Fees" above.




Tax Fees




The aggregate fees billed by StarkSchenkein, LLP during the last two fiscal
years for professional services rendered for tax compliance were $7,300 and
$5,000, respectively.




All Other Fees




There were no other fees billed by StarkSchenkein, LLP during the last two
fiscal years for products and services provided.




52

                                              




PART IV




Item 15.   Exhibits, Financial Statement Schedules.




 

 

Exhibit No.

Description of Exhibits

3.1

By-laws of the Corporation.  Amended and restated.  Filed as Exhibit 3.3 to Form
10-QSB filed December 16, 1996 and incorporated herein by reference.

 

 

10.1

Fischer-Watt Gold Company, Inc., non-qualified stock option plan of May 1987 and
filed as Exhibit 36.10 to Form 10-K filed April 23, 1991 and incorporated herein
by reference.

 

 

10.2

Agreement to Sale, dated November 21, 2000, between Fischer-Watt Gold Company,
Inc. and Bullet Holdings, Inc., included with Form 8-K filed December 14, 2000
and incorporated herein by reference.

 

 

10.3

Letter Agreement, dated December 5, 2005, between Nexvu Capital Corp.,
Fischer-Watt Gold Company, Inc., and Minera Montoro, S.A. de C.V., filed as
Exhibit 10.1 to Form 8-K filed December 7, 2005 and incorporated herein by
reference.

 

 

10.4

Letter Agreement, dated June 27, 2006, between Rogue River Resources Corp. and
Fischer-Watt Gold Company, Inc., filed as Exhibit 10.1 to Form 8-K filed June 7,
2006 and incorporated herein by reference.

 

 

10.5

Letter Agreement, dated July 14, 2006, and executed effective July 31, 2006,
between Grandcru Resources Corporation and Fischer-Watt Gold Company, Inc.,
filed as Exhibit 10.1 to Form 8-K filed August 10, 2006 and incorporated herein
by reference.

 

 

10.6

Stock Purchase Agreement, dated January 25, 2007, among Fischer-Watt Gold
Company, Inc., as Seller, and Rogue River Resources Corp., as purchaser, and
Minera Montoro, S.A. De C.V., filed as Exhibit 10.1 to Form 8-K filed
February 16, 2007.

 

 

10.7

Agreement, dated October 1, 2008, between Fischer-Watt Gold Company, Inc. and
Tournigan Energy Ltd., filed as Exhibit 10.1 to Form 8-K filed October 6, 2008.

 

 

10.8

Promissory Note, dated February 27, 2009, payable by Fischer-Watt Gold Company,
Inc. to Tournigan Energy Ltd., filed as Exhibit 10.1 to Form 8-K filed March 23,
2009




53

                                              























10.9

Agreement dated August 21, 2009, between Fischer-Watt Gold Company, Inc., and
Tournigan Energy, Ltd., filed as Exhibit 10.1 to Form 8-K filed January 5, 2010

10.10










10.11*










31

Agreement dated December 14, 2009, between Fischer-Watt Gold Company, Inc., and
Tournigan Energy, Ltd., filed as Exhibit 10.1 to Form 8-K filed January 5, 2010




Agreement dated December 23, 2010, between Fischer-Watt Gold Company, Inc., and
Tournigan Energy, Ltd.




Officers Certifications under Section 302 of the Sarbanes-Oxley Act of 2002*

 

 

31

Certification of Chief Executive Officer under Section 906 of the Sarbanes-Oxley
Act of 2002.*

_____________________

*  Filed herewith.




54

                                              

 










SIGNATURES




In accordance with Section 13 or 15(d) of the Exchange Act, the registrant
caused this report to be signed on its behalf by the undersigned, thereunto duly
authorized.




 

 

 

 

 

  

  

 

FISCHER-WATT GOLD COMPANY, INC.

  

  

 

  

  

  

  

 

  

  

  

  

 

  

  

Date:

April 25, 2011

 

By:

/s/ Peter Bojtos

  

  

 

  

 Peter Bojtos

  

  

 

  

President, Chief Executive Officer,

  

  

 

  

(Principal Executive Officer)

 

In accordance with the Exchange Act, this report has been signed below by the
following persons on behalf of the registrant and in the capacities and on the
dates indicated.

 

 

 

 

 

 

Date:

April 25, 2011

 

By:

/s/ Peter Bojtos

  

  

 

  

Peter Bojtos

  

  

 

  

Director, Chairman, President and CEO, and

 

 

 

 

Acting Chief Financial Officer (Principal

 

 

 

 

Executive Officer and Principal Financial Officer)

  

  

 

  

 

  

  

 

  

 

Date:

April 25, 2011

 

By:

/s/ Gerald D. Helgeson

 

 

 

 

Gerald D. Helgeson

 

 

 

 

Director, Secretary

 

 

 

 

 

 

 

 

 

 

Date:

 April 25, 2011

 

By:

/s/ James M. Seed

 

 

 

 

James M. Seed

 

 

 

 

Director

 

 

 

 

 

 

 

 

 

 

Date:

April 25, 2011

 

By:

/s/ William Rapaglia

 

 

 

 

William Rapaglia

 

 

 

 

Director







55

                                              












